 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFacetEnterprises,Inc.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Cases7-CA-22929, 7-CA-23154, and 7-CA-23817July 29, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn February 27, 1987, Administrative LawJudge Harold Bernard Jr. issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,' and the General Counsel and Charg-ing Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord2 in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,3and conclusions asmodified,tomodify theremedy,4 and to adopt the recommended Order asmodified.'The Charging Party filed a motion to strike the Respondent's excep-tions and supporting brief, and the General Counsel filed a request for anorder directing the Respondent to resubmit its supporting brief The Re-spondent filed an oppositionWe deny both the Charging Party's motionand the General Counsel's request2The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesa The Respondenthas excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings4As discussed in sec 5 below, we find the unfair labor practice strikeconversion date at Madison Heights to be November 6, 1983We alsofind the unfair labor practice strike conversion dates at Elmira and De-troit to be the third week of December 1983 and December 24, 1983, re-spectivelyAccordingly, we modify the remedy to reflect those dates in-stead of the November 3 and December 2 dates found thereinIn making his multiplant unit determination,the judge relied in part onthe Union's method of submitting master agreement proposals to a pool-ing of votes by employees at all three plants Although we agree with thejudge that the parties intended to bargain on the basis of a single multi-plant unit, we note that this pooling process indicates only the Union'sbelief that the three plants constitute one unit and has no bearing on theRespondent's view of the appropriate unitWe agree with the judge's finding that an impasse had not beenreached in local Detroit plant negotiations regarding the Respondent'sproposal to reduce the number of shop stewards from six to three Thejudge also found that, despite the absence of impasse, the Respondent ad-vised the Union at the strike's conclusion that the number of shop stew-ards it would recognize in the Detroit plant would be reduced to threeBecause theRespondent implemented its proposal before bargaining toimpasse and refused to recognize three of the six shop stewards as unionrepresentatives,we agree with the judge that the Respondent violatedSec 8(a)(5)We find it unnecessary to address the issue of whether the Respondentwould have been privileged to implement its proposal had the partiesreached a valid impasse SeeLehigh Portland Cement Co,287 NLRB 978(1987)1.We agree with the judge that the Respond-ent'sproposal to remove all the electron beamwelder work from the bargaining unit constitutedan attempt to alter theunit's composition. Like thejudge, we do not find that the evidence establishesthat the Respondent, through its offer concerningthe electron beam welder, was merely attemptingto promote the employee in that classification outof the unit into a supervisory position after bargain-ing in good faith over the transfer of the individualand his work into supervisory status. See, e.g.,Tesoro Petroleum Corp.,192 NLRB 354 (1971);FryFoods,241NLRB 76 (1979), enfd. 609 F.2d 267(6th Cir. 1979). Rather, we find, as he did, that theRespondent's bargaining over this matter represent-ed an attempt to remove the electron beam welderclassification from the unit under the guise of pro-moting the incumbent welder to a supervisory posi-tion.That it was not a genuine promotion to super-visory status is shown by the evidence that thewelder simply continued to perform his same dutiesafter being removed from the unit. Consequently, itisevident that the Respondent was not insistingsimply on transferring unit work to supervisorsthrough the device of promoting unit employees tosupervisory positions-a mandatory subject of bar-gaining.Tesoro Petroleum Corp.,supra. It was actu-ally trying to alter unit composition by placing anemployee classification outside theunit-a permis-sive subject of bargaining. SeeNewport News Ship-building v.NLRB,602 F.2d 73, 77-78 (4th Cir.1979) (employer may not insist on altering compo-sitionof a unit under guise of a work transfer),cited inIdaho Statesman,281NLRB 272, 277(1986), enfd. in relevant part 836 F.2d 1396, 1403-1406 (D.C. Cir. 1988). Accordingly, we agree withthe judge's finding that the Respondent unlawfullyinsisted to impasse on a permissive subject of bar-gaining.2.Although we agree with the judge's rejectionof the Respondent's defense underTrident SeafoodsCorp.,244 NLRB 566 (1979), affd. 642 F.2d 1148(9th Cir. 1981), and his finding that the notice sentto employees during the first week of February1984 did not adequately cure the electron beamIn his discussion of the Respondent's unlawful refusal to provide theUnion with information concerning the removal of jobs andmachineryfrom theDetroit plant, the judge stated that the strike at the three plantsconcluded in February 1985 The judge alsostated in theremedy sectionof his decision that the strike concluded in February 1964We correctthese inadvertent errors as the strike actually ended in February 1984In accordance with our decision inNew Horizons for the Retarded,283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpaymentof taxes asset out in the 1986 amendment to 26 U S C § 6621Interest on amountsaccrued prior to January I, 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621), shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)290 NLRB No. 25 FACETENTERPRISESwelder and direct dealing violations, we find it un-necessary to pass on the judge's finding that thenotice was untimely sent to the Respondent's em-ployees. Rather, we rely on the judge's finding thatthe notice was ineffective because shortly thereaf-ter the Respondent engaged in further unlawfulconduct.3.We also find no merit in the Respondent's ar-gument that it did not unlawfully refuse to providetheUnion with financial information because itmerely claimed competitive disadvantage at theElmira and Madison Heights facilities. By linkingplant survivals to economic recoveries from theUnion and announcing the closing of MadisonHeights, the Respondent by its words and conductclearly pleaded an inability to pay existing wagesand benefits and was therefore legally obligated toturn over books and records so that the Unioncould verify that poverty claim.54.We clarify the judge's finding that the Re-spondent violated Section 8(a)(5) of the Act by en-gaging inconduct calculated to split off the Detroitplant from the established multiplant bargainingunit.We observe that the Respondent's proposalfor a separate contract covering the Detroit plantwas not per se unlawful. Rather, our finding of an8(a)(5) violation here is based on the Respondent'scoercive verbal and written communications to theDetroit employees, which went beyond the bound-aries of protected speech as provided in Section8(c) of the Act. Thus, we agree with the judge thatthe Respondent sought to create a division betweentheDetroit employees and the Union by pittingone part of the bargaining unit (the Detroit em-ployees) against another part (the Elmira andMadison Heights employees), thereby underminingthe Union's representative status.We note that our decisions inUnited TechnologiesCorp.,274 NLRB 609 (1985), affd. 789 F.2d 121(2d Cir. 1986)(United Technologies 1); United Tech-nologiesCorp.,274 NLRB 1069 (1985), affd. 789F.2d 121 (2d Cir. 1986)(United Technologies II);andPutnam Buick,280 NLRB 868 (1986), affd. subnom.Machinists District 190 v. NLRB,827 F.2d 557(9th Cir. 1987), do not dictate a different result. InUnited Technologies IandII,the Board found no8(a)(5)violations because the employer's publiccommunications to its employees did not urge theemployees to abandon their representative in favor5We note thatHarvstone Mfg Corp,272 NLRB 939 (1984), on whichthe judge relied, was denied enforcement in part by the court of appeals,NLRB v Harvsrone Mfg Corp,785 F 2d 570 (7th Cir 1986),' on thegroundthat a claimof competitive disadvantage, without more, does notamount to a claimof inability to pay Because, as noted above, the Re-spondent here indicated that its plants might not survive without conces-sions from the Union, we need not rely onHarvsronein order to find aviolation here153of receiving benefits from the employer. Further-more, the employer genuinely acknowledged theunion's rightful role as the employees' bargainingrepresentative. InPutnam Buick,the employer'sconduct was also found to be protected by Section8(c) of the Act. The Board, there, however, reliedon a union officer's admission that one employer-employeemeetingwas merely informational innature and found that at another meeting the em-ployer impliedly suggested that the employeespresent an offer (already presented to the union) tothe union leadership for further consideration.Wenote that none of these cases involved an employ-er's attempt to achieve its bargaining objectives bypitting one group of employees against another,which is evident here. We also find that the instantcase is distinguishable because the Respondent'scommunications to the Detroit employees denigrat-ed the Union's concern for its representative dutiesand, in a coercive manner, suggested that the De-troit employees return to work without involvingthe Union in the decisional process.We further note that although the complaint didnot specifically allege a direct dealing violation, thecomplaint does challenge the legality of the Re-spondent's communications to the Detroit employ-ees on the ground that they constitute conduct de-signed to split apart the historic multiplant unit inviolation of Section 8(a)(5). At the hearing, the Re-spondent had the opportunity to fully litigate thenature and extent of its communications to the De-troitemployees. It is well established that theBoard may find a violation, although not specifical-ly alleged in the complaint, if it is related to the al-legations in the complaint, the matter was fully andfairly litigated, and the respondent has not beenprejudiced.Baytown Sun,255NLRB 154 fn. 1(1981). That is the situation here. Accordingly, weconclude that a finding of an 8(a)(5) direct dealingviolation is fully warranted.We shall modify para-graph 1(b) of the judge's recommended Order toconform to the violation found.5.The judge found that the Madison Heightsstrikewas an unfair labor practice strike from itsinception on November 3, 1983. We modify thejudge's finding to reflect that the Madison Heightsstrike was an economic strike at its inception whichconverted to an unfair labor practice strike com-mencing on November 6, 1983.On October 11, Madison Heights Local 771President Thomas Butler handed out a list of unre-solved issues between the Respondent and theUnion to the Madison Heights membership duringthe strike vote meeting. The list contained severaleconomic items but did not mention the electronbeam welder issue. The Madison Heights member- 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDship voted to strike. The union leadership, howev-er, chose not to proceed with the strike authoriza-tion process at that point but continued to negoti-ate with the Respondent.On the afternoon of November 2, InternationalServicing Representative Smith sought final strikeapproval from the Union's office of the regional di-rector, as it had final discretion on whether to im-plement the strike. Smith discussed with AssistantRegional Director Preston Harris the Respondent'sposition on the electron beam welder issue andorally amended the statement of strike issues to in-clude that dispute. There is no evidence that themembership was either apprised of or consented tothe oral amendment at that time. Following the dis-cussion, Harris gave Smith final approval to imple-ment the strike.The strike at the Madison Heights plant beganon November 3. On November 6, the MadisonHeights membership confirmed by vote their repre-sentatives' rejection of the Respondent's final pro-posal.Prior to voting, and for the first time, theemployees were informed of the electron beamwelder issue.We find that the Madison Heights strike was notan unfair labor practice strike at its inception, butwas converted to that status on November 6, whenthe membership was informed of the Respondent'sposition on the electron beam welder position andvoted to confirm their representatives' rejection ofthe Respondent's final offer and remain on strike.We do not dispute the notion that unit employeesmay give standing authorization to their bargainingagents to commence a strike in response to whatthose agents believe is an employer's unfair laborpractice. But we find no evidence that such gener-alized authority was ever given by the rank-and-fileemployees to the Local's officers, either at the Oc-tober 11 meeting, when the employees approvedthe strike authorization, or at any time before. Inrequesting that strike vote, the only grounds of-fered by the Local's officials dealt with economicissues. 66.The judge also determined that the Elmira andDetroit plant strikes were converted to unfair laborpractice strikes on December 2 when the Respond-"Member Cracraft would find that the Madison Heights strike was anunfair labor practice strike from its inception In voting to strike on Octo-ber 11, the Madison Heights membership gave its union representativesthe authority to respond to the progress of negotiations in the mannerthey saw fit On November 3, Representative Smith decided to call thestrike in protest of the Respondent's position on the electron beamwelder issue Thus, in Member Cracraft's view, Smith's decision was wellwithin the broad authority a collective-bargaining agent possesses to acton behalf of employees in a strike situationSeeWoodlawn Hospital, 274NLRB 796 (1985), andMichigan Ladder Co,286 NLRB 21 (1987) (con-tinuedand vigorous objections of union negotiators to the unlawful com-pany decision to subcontract unit work warrant the conclusion that thestrike was an unfair labor practice strike)ent sent a letter solely to the Detroit employeesurging their return to work. Although we agreewith the judge that the strikes were converted tounfair labor practice strikes, we disagree with thejudge's selection of the December 2 date.At the Elmira union membership meeting held inthe third week of December, District Representa-tivetive Jack Manione read to the membership a list ofunfair labor practice charges filed December 15.These charges included the Respondent's unlawfulattempt to bypass the Union and deal directly withtheDetroit employees.AfterManione read thecharges, approximately 50 to 60 members voicedtheiropposition to the Respondent's conduct.Elmira Local Vice President Fred McElligott cre-dibly testified that these members expressed the po-sition that "there is no way one plant will go backto work without the other two units."7 McElligottalso testified that on December 21 or 22 the Elmirapicketers began carrying signs which read, "FacetCharged with Unfair Labor Charges." These signswere carried until the strike's conclusion on Febru-ary 17, 1984.At the Detroit union membership meeting heldon December 24, Union Vice President Jim Elliscredibly testified that he informed the membershipthat the Union had filed unfair labor practicecharges in December and Respondent PresidentJames Malone had told Ellis over the phone that"he [Malone] had been down on the picket linestalking to the people, asking them were they satis-fied . . . would they come back." Staff Representa-tiveWally Waller also credibly testified that Ellistold the Detroit employees the Respondent was"badgering" some picketers into coming back towork and that Ellis asked whether other employeeshad been approached by the Respondent. DetroitLocal President Tony Rahall similarly testified thathe was informed by either Ellis orInternationalRepresentative John Mando that the Detroit meet-ingwas called because "people . . . were com-plaining about management coming out talking tothe people, going in without a contract, and nounion."Two picketers, Ilah Drake and JackMuhaw, both credibly testified that Malone had ad-mitted to them that "he thought he could get intotrouble for talking to the people on the picket line,[b]ecause he thought that the [U]nion would thinkthat he was trying to bargain and talk us back towork." Finally,Mando credibly testified that inmid-December he issued instructions to each Localto change some of the picket signs to read "UnfairLabor Practice Charges."'As statedin sec4, supra, the Respondent's direct dealing violationincludes coercive solicitation of the Detroit employees to return to work FACET ENTERPRISESBasedon the record as a whole, we find that theRespondent's unlawful attempt to bypass the Unionand deal directly with the Detroit employees inpart caused the Elmira and Detroit memberships toresolve to stay out on strike and actually prolongedthe strike.Blu-FountainManor,270 NLRB 199, 206fn. 14 (1984), enfd.sub nom.NLRB v. Jarm Enter-prises,785 F.2d 195 (7th Cir. 1986). Accordingly,we modify the judge's conversion findings and findthat the Elmira and Detroit plant strikes convertedto unfair labor practice strikes as of the dates of themembership meetings when the memberships wereinformed of and objected to the Respondent's un-lawful direct dealing.Because the record is unclearconcerning the date of the Elmira membershipmeeting,we leave its determination to the compli-ance stage of this proceeding.In light of our modification of the judge's find-ings,we shall issue Amended Conclusions of Law,a modified Order, and a new notice to employees.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 7."7.Due to the Respondent's conduct describedabove in paragraph 6, the economic strike at theMadison Heights plantunderwaysinceNovember3, 1983, was prolonged and thereby converted toan unfair labor practice strike commencing on No-vember 6, 1983."2.Substitute the following for Conclusion ofLaw 9."9.By dealing directly with employees aboutterms and conditions of employment,the Respond-ent refused to bargain in good faith with the Unionin violation of Section 8(a)(5) of the Act."3.Substitute the following for Conclusions ofLaw 11 and 12."11. By unilaterally changing employment condi-tions such as established grievance procedures, paidtime for representativematters, seniority recallrights,plant access for employee representatives,and number of shop stewards,and refusing to rec-ognize three of the six shop stewards as union rep-resentativeswithout notifying,consulting,or bar-gaining with the Union as the exclusive representa-tive of its employees in the appropriate bargainingunit, the Respondent violated Section 8(a)(5) of theAct."12.Notwithstanding unconditional request forreinstatements madeby the Union on behalf of itsstriking employees on February 18, 1984, the Re-spondent has refused to reinstate them to theirformer or substantially equivalent positions,there-by engaging in unfair labor practices in violation ofSection 8(a)(3) and(1) of the Act."155ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Facet Enterprises, Inc., Detroit,Michi-gan, its officers,agents,successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraphs 1(b),(c), and (d)."(b)Refusing to bargain in good faith with theUnion by dealing directly with employees aboutterms and conditions of employment. The bargain-ing unit is:All productionandmaintenance employeesemployed by Respondent at its Detroit, Michi-gan plant (Fuel Devices Division), its MadisonHeights,Michigan plant (Filter Products Divi-sion)and its Elmira,New York plant (MotorComponents Division); but excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act."(c)Refusing to bargain in good faith with theUnion by unilaterally changing employment condi-tions such as established grievance procedures, paidtime for representativematters, seniority recallrights,plant access for employee representatives,and number of shop stewards, and refusing to rec-ognize three of the six shop stewards as union rep-resentativeswithout notifying, consulting, or bar-gaining with the Union as the exclusive representa-tive of its employees in the appropriate bargainingunit."(d) Refusing on request to reinstate employeesengaged in an unfair labor practice strike."2.Substitute the following for paragraphs 2(a)and (b)and reletter subsequent paragraphs."(a) Offer the unfair labor practice strikers imme-diate and full reinstatementto their former posi-tions or,if those positions no longer exist,to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake themwhole for anylossof earnings andother benefits sufferedas a resultof the discrimina-tion against them, in the manner set forth in theremedy section of the judge's decision as modifiedby theBoard's decision regarding the dates theMadisonHeights,Detroit,andElmira strikesbecame unfair labor practice strikes."3.Substitute the attached notice for that of theadministrative law judge. 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXtive of our employees in the following appropriateunit:NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything to interfere withthese rights.WE WILL NOT refuse to bargain in good faithwithInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) by insisting to impasse and there-by preventing an agreement from being reachedconcerning your terms of employment on our pro-posal to exclude the electron beam welder positionfrom the bargaining unit.WE WILL NOT refuse to bargain in good faithwith the Union by refusing to furnish the Unionwith information relevant and necessary to its dutyto represent you, such as information on our finan-cial status, on movement of plants and machinery,and picket line misconduct.WE WILL NOT refuse tobargain ingood faithwith the Union by dealing directly with employeesabout terms and conditions of employment.WE WILL NOT unilaterally alter the employmentconditions of employees concerning the establishedgrievance procedures, paid time for representativematters, seniority recall rights, plant access to ourpremisesbyyourunionrepresentatives,andnumber of shop stewards, and refusing to recognizethree of the six shop stewards as union representa-tives.WE WILL NOT, in certain circumstances ex-plained in the Board's decision, refuse reinstate-ment to former Madison Heights, Detroit, andElmira unfair labor practice strikers.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withthe aforenamed Union as the exclusive representa-All production and maintenance employeesemployed by us at our Detroit, Michigan plant(Fuel Devices Division), our Madison Heights,Michigan plant (Filter Products Division) andour Elmira, New York plant (Motor Compo-nentsDivision); but excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act,and if an understanding is reached, embody anysuch understanding in a signed agreement.WE WILL restore and place in effect retroactiveto February 18, 1984, all conditions of employmentwhich we were found herein to have unlawfullychanged, including the established grievance proce-dures, paid time for representative matters, seniori-ty recall rights, and plant access; and WE WILLmake whole employees for any losses they mayhave incurred as a result of our unlawful action inchanging such employment conditions. These con-ditionswill remain unchanged until such time asthe parties execute a new agreement, or bargain togood-faith impasse.WE WILL offer the unfair labor practice strikers,except those discharged for cause by us,immediateand full reinstatement to their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rightsand privileges,and WE WILLmake each of them whole for any loss of wagessuffered by reason of our unlawful conduct againstthem as provided in the Board's decision.WE WILL furnish the Union with information rel-evant and necessary to its collective-bargaining re-sponsibilities.FACET ENTERPRISES, INC.Mark D.RubinandA.BradleyHowell,Esqs.,for theGeneral Counsel.Steven J. FishmanandFrank T. Mamat, Esqs.,for theRespondent.Betsy A. EngelandLeonard R. Page, Esqs.,for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD JR., Administrative Law Judge.Pursuant to second amended consolidated complaintissued on 31 October 1984, I heard this matter on numer-ous days in 1985 in Detroit, Michigan. The case involvesalleged violations of Section 8(a)(1), (3), and (5) of theAct occurring in the context of negotiations for a newcollective-bargainingagreement, and including issues FACET ENTERPRISESover refusals to provide information, unlawful impassebargaining about a nonmandatory subject, efforts to splitan establishedmultiplantbargainingunit,whether astrikewas economic or an unfair labor practice strike,picket line misconduct, refusals to reinstate former strik-ers, and asserted unilateral action by Respondent.On the entire record, including credibility determina-tions based on witnesses' deportment on the witnessstand, and briefs filed by the parties, I make the follow-ingFINDINGS OF FACTI.JURISDICTIONRespondent, as alleged in the complaint and admittedin itsanswer, is an employer engaged in commercewithin the meaning of the Act. The Union (UAW) anditsLocals 104, 771, and 604 are labor organizations asdefined in the Act.II.APPROPRIATE UNITThe complaint alleges that the appropriate unit is:All production and maintenance employees em-ployed by Respondent at its Detroit, Michigan plant(FuelDevicesDivision), itsMadisonHeights,Michigan plant (Filter Products Division) and itsElmira, New York plant (Motor Components Divi-sion), but excluding office clerical employees, pro-fessional employees, guards and supervisors as de-fined in the Act.The record shows that the Union has represented Facet'semployees at the three named plants under contracts inforce from April 1976 to 30 April 1977, 1977 through1980, and 1980 through early November 1983 As thelong-establishedand recognized collective-bargainingrepresentative for these employees, the Union has negoti-ated major terms and conditions of employment coveringall theunitemployees at the three plants in master agree-ments over the years. Under the long-established practicenegotiatedmaster agreements are submitted to all theemployees in the three plants for ratification, the out-come being determined by pooling the votes. Althoughthe parties left some subjects to be resolved in local sup-plementary agreements tailored to each plant's circum-stances, as early as 1976 it was specifically provided inthe parties'agreementthat such agreements would haveto be referred to the National Facet Department of theUnion for approval before becoming effective. (G.C.Exh. 42, par. XXIII.)In all the years the parties lived with multiplant bar-gaining,Respondent never denied the appropriateness ofthe master agreementunit, in fact, even during the failednegotiations for a new contract to replace the 1980-1983agreement, Respondent had occasion in various commu-nications to refer to the "recognized three-plant bargain-ing unit," declaring that, "At notimedid Facet every[sic]try to split up the three-plant bargaining unit."(G.C. Exh. 38 at 1,2.) In addition, by a "Notice" to allemployees dated 1 February 1984 Respondent stated that"Facet disavows and repudiates any intention at any time157to split the Detroit plant from the historic multiplant bar-gainingunitMadisonHeights and Elmira [New York] plants)." This communi-cation refers to the "historic multiplantunit" throughoutits contents. (G.C. Exh. 25.)Nevertheless, theRespondent, for the first time,sought to question the appropriateness of the establishedunit in itsanswer and on brief in these proceedings,pointingto dissimilarcharacteristics at the three plants,such as geographical separation and lack of interchange,among other factors, to support its unprecedented con-tention.Respondent's tardy contention after 7 years ofbargaining successive contracts in such unit is not enti-tled to much weight.Williams Enterprises,212 NLRB880, 884 (1974);Harding Glass Industries,216 NLRB 331(1975);Maphis Chapman Corp.,151NLRB 73, 86 at fn.34 (1965); andNLRB Y. Midvalley Steel Fabricators,621F.2d 49, 53 at fn. 3 (2d Cir. 1980). In any event, Re-spondent also referred to the fact thatoriginalBoard cer-tifications, from 1935 to 1940, fail to support the viewthat the Board ever certifieda multiplantunit as opposedto separate plant units, suggesting the unit was neverreally an appropriate one from its inception so that thecomplaint should be dismissed. In effect, Respondent onbrief proposes for unit determination purposes, "theBoard entera timecapsule and return to when employ-ees were first assigned" at the three plants and reappraisethe unit as it would have deemed it appropriate had thematter been before the Boardin an initial unit determina-tion many years ago, a superficial proposal indifferent tothe parties' admitted collective-bargaininghistory sincethen and their current state of affairs, and thereforewholly unwarranted.Gibbs & Cox, Inc.,280 NLRB 953(1986).The factors extant at the three plants here ad-dressed by Respondent to support its view, as the Boardnoted inGibbs & Cox, Incareof lesser cogency where a history of meaningfulbargaininghasdeveloped.See,e.g.,StandardBrands,75 NLRB 394 (1947);West Virginia Pulp &Paper Co.,53NLRB 814 (1943) In such circum-stances, greater latitude should be accorded thecol-lectiverights of employees to pursue and preservethepatternof representation of their choosing.Thus, to characterize the unit from the vantage ofany period of time but the one presently under con-sideration is to disturb the reasonable balance theBoard seeks to achieve between the aims of assuringfreedom of employees' choice and fostering estab-lished bargaining relationships [280 NLRB at 954-955.]Viewing the unit presently, it is clear that the parties'multiplant unit is appropriate. Thus, it is well established"that parties to a collective-bargaining relationship mayby contract, bargaining history, and course of conduct. . form a multiplant bargaining unit."Anheuser-Busch,Inc.,246 NLRB 29, 31 (1979);Miles & Sons Trucking,269 NLRB 7, 14 (1984); andWhite-Westinghouse Corp.,229 NLRB 667 (1977), see alsoGeneral Electric Co.,180NLRB 1094, 1095 (1970);CanterburyGardens,238NLRB 864 (1978); andGeneral Motors Corp.,120 NLRBa 158DECISIONSOF THE NATIONALLABOR RELATIONS BOARD1215, 1218 (1958). That they have done so here is readilyapparent from the contracts between the parties from1976 through 1983, the bargaining for major terms andconditions of employment covering employees at thethree plants at master agreement negotiations precedingthose contracts and the multiplant contract ratificationprocedures requiring a majority of yes votes among allthree-plant bargaining unit members combined I findthat, based on all the foregoing, that the above-describedunitof employees for which the Union and its localshave been, and remain, the exclusive bargaining repre-sentative, is a unit appropriate for collective bargainingas defined in the Actiii.AGENCY STATUS OF FACET OFFICIALSOn the basis of admissions in the pleadings and theentire record, I find that James Malone, Paul Dick,Robert Schaeffer, Thomas Robertazzi, Bob White, T J.Westfall,FrankVaughn,WilliamPopadynec,RonGoral, E. J. Mullane, Donald Houser, John Evans, andRobert Childress occupied the positions as described inparagraphs 7(a) and (b) in the complaint and at all timesmaterialwere supervisors and/or representatives andagents of Respondent within the meaning of the Act.iv THE UNFAIR LABOR PRACTICESA. The 10(b) IssueRespondent moved at hearing and on brief to dismisscomplaint paragraph 13 which alleges an unlawful refus-al by Respondent to furnish the Union with financial in-formation, contending that this matter was covered by adismissed charge in Case 7-CA-22929 from which noappealwas ever taken thereby rendering the subjectmatter time-barred from these proceedings, citing bothDucane Heating CorpandITT Lighting Fixtures.'Re-spondent makes further reference to the view that a sep-arate later charge in Case 7-CA-23154 cannot supportthe issuance of complaint paragraph 13 either becausenowhere on the face of that later charge or in the appealfrom a partial dismissal does the matter contained inparagraph 13 appear.At the outset, it is clear that the cited precedent, deal-ing with reinstatement or revivals of abandoned chargestime-barred by Section 10(b) in the Act, is inapplicableto the instant case, where complaint was authorized onthe basis of a then active, timely charge in the later Case7-CA-23154, rather than the earlier dismissed case, Case7-CA-23159 (R. Exh 7). Thisbeing true,paragraph 13isnot a reinstatedor revived abandoned charge whosesubject matter is barred by the cited cases. In this con-nection, it should be noted further that the dismissedcharge, Case 7-CA-22929, was a sharply limited allega-tion of bad-faith bargaining by, inter alia, Respondent'srefusal of the Union's request for financial informationearly in the parties' handling of this matter without fur-ther reference to any factual circumstances, while com-plaint paragraph 13 based on the later charge identifiesnumerous dates and places when the allegedly unlawful'273 NLRB 1389 (1985), and 267 NLRB 709 (1983)refusals to provide the requested financial informationhad continued to occur and the problem had matured.On the face of things, therefore, the dismissed chargeand paragraph 13 are clearly not one and the same andthere is no evidence to support such view, or the Re-spondent's "revival" theory based thereon.Finally,while it is true that the allegations in thetimely charge do not specifically address a refusal to pro-vide financial information, this fact is not controlling.The parties continued negotiations after thedismissal inCase 7-CA-22929 and, more significantly, the matter offinancial information requests as well as other informa-tion requests arose in the dynamics of those ongoing ne-gotiations during which numerous allegations of unlawfulconduct by Respondent arose. In fact, specific allegationsof unlawful refusals to provide other information con-cerning sinker misconduct and equipment removal hadbeen found meritorious during the continuing investiga-tion.It should be further noted that this kind of alleged mis-conduct by Respondent was addressed to the GeneralCounsel's attention in an appeal from the Regional Di-rector's partial dismissal in Case 7-CA-23154 (R. Exh.7).All the above being true it was well within the rea-sonable exercise of sound discretion by the GeneralCounsel to evaluate the parties' entire situation at thecurrent stage in their collective-bargaining relationship,rather than being foreclosed from viewing a total pictureby a contention based merely on an earlier dismissal ofan undevelopedissueor the facialallegationsinCase 7-CA-23154 just so long as the General Counsel did notget, "so completely outside of the situation which gaverise to the charge that it may be said to be initiating theproceeding on [her] motion [for] then the complaint[would] fall as not supported by the charge."NLRB v.Kohler Co.,220 F.2d 3, 7 (7th Cir. 1955). For these rea-sons, including the fact that the allegations in complaintparagraph 13 concerning refusal of requests for financialinformation, I find, are clearly associated with other al-leged unlawful refusals of information requests set forthin the complaint, I conclude that the timely 8(a)(5)charge in Case 7-CA-23154 is sufficient to support theadditional incidents of financial information request deni-als covered by the complaint. Based on the foregoing,Respondent's motion is denied.Flex Products,278 NLRB417, 418 (1986);NLRB v. Fant Milling Co.,360 U.S. 201(1959);NLRB v. Complas Industries,714 F.2d 733 (7thCir. 1983), andFlex Plastics,262 NLRB 651, 652 (1982).B. Respondent's Proposalonthe Electron BeamWelder ClassificationThe complaint alleges that Respondent insisted to im-passe on its contract proposal regarding the electronbeam welder (EBW), a job classification included in theunit at Respondent's Madison Heights plant, thereby vio-lating Section 8(a)(5) in the Act because the proposalconcerned a permissive subject of bargaining, a reductionin the composition and scope of the bargaining unit, as towhich, unlike a mandatory subject of bargaining, neitherparty could condition their agreement for a new con-tract FACET ENTERPRISES1591.BackgroundThe position has been included in the collective-bar-gaining unit at the Madison Heights plant since thatplant's inception,and has been covered by the collective-bargaining agreements mentioned above.At negotiationsbeginning on 20 September 1983 for a new agreement atMadison Heights,Respondent proposed to "transfer elec-tron beam welder classification to salaried status" thisterm being considered by the Union and Respondent todenote outside the bargaining unit.Respondent,at con-tract negotiations in prior years,had made similar pro-posals to no avail,meeting consistent union resistance,and little discussion occurred on 20 September. At thenext session on 22 September Respondent'sminutes showthat it sought to place the job classification among thoseexcluded from the bargaining unit as described in theparties'localcollective-bargainingagreement,againwithout success.After the two efforts plainly designed toexclude the job classification en haec verba from the unitfailed,Respondent next proposed in later September andOctober meetings to exclude the incumbent unit employ-ee in that position,Don Doctor,by transferring him to asalaried status-out of the bargaining unit where hecould perform other duties,aswell as training an up-grader to do the EBW work as a unit employee, and beavailable for EBW work himself.Respondent'sminutesreflect the Union's refusal to"put the EBW on salary"-which is to say exclude the classification from the unit.The continued negotiations on this subject,aswell asRespondent's representative'scomments concerning theproposal,evidence the importance attached to it in thesenegotiations.Thus, in explaining the value to the compa-ny in being able to continue EBW operations during astrike because they were profitable,Industrial RelationsDirector Donald Houser during 13 October negotiationsstated the proposal to have EBW incumbent Doctor onsalary and out of the unit was a very important strikeableissue for the Company.The Union's opposition to suchproposal was equally adamant.2.Respondent's final offerOn 2 and 3 November the parties continued negotia-tions but deadlocked on Respondent's "final"offer to theUnion,which Industrial Relations Director Houser toldtheUnion contained five"hang tough"issues.Amongthese five issues covered by Respondent's package,"indi-visible"offerwas the following proposal concerningEBW:Article IXAdd new paragraph as follows:the regular work formerly performed by theElectronBeamWelder Operator Set Up and Op-erate Leader Classification shall, at the discretionof the Company, be performed outside the bar-gaining unit.The person formerly holding thatclassification shall be transferred out of the unit.Larry Smith,an International representative for theUnion assigned to service the Madison plant bargainingunit and a member of the negotiating committee,testifiedwithout contradiction that he informed Houser theUnion could not agree with the EBW proposal-or theother four proposals-and since Houser had informed theUnion the five-item proposal was a final(and) packageone, the committee could not recommend it to the unionmembership and, "We were prepared to strike at mid-night."Thomas Butler,president of the Madison plantlocal union,testified that Smith told Houser,"there wasno way we could accept the beam welder job going tosalary."Respondent'swritten final proposal excluded all theEBW work from the unit,atRespondent'sdiscretion,andthe only incumbent unit employee holding that position,Don Doctor, thus effectively eliminating the EBW jobclassification,curtailing the established bargaining unitcomposition,and depriving the affected employees ofunion representation.One can say the proposal,if imple-mented,was tantamount to Respondent'swithdrawingrecognitionof the EBWjob classification from theUnion,subject to Respondent's sole unilateral right ordiscretion, for there would be nothing of substance orvalue left to the job classification stripped of an EBWemployee or EBW work to be performed.Cf.San Anto-nio Portland Cement Co.,277 NLRB 309, 313-315 (1985).This being the case,Ifind that Respondent'soffer con-cerned a permissive subject of bargaining,the eliminationfrom the bargaining unit of the EBW job classification,and consequent reduction in the composition and scopeof the established collective-bargaining unit.NewspaperProductionCo., 503 F.2d 821,828 (5th Cir. 1974).The notion posed by Respondent on brief that an earli-er agreed-on "upgrader EBW" position to be in the unitiscontrary to any Respondent intention to remove theEBW job classification from the unit via the Respond-ent's 2 and 3 November EBW proposal is without merit.Respondent's own director of industrial relations,DonaldHouser,testified that he posted an upgrader letter-notpreviously agreed on by the Union as to content-foremployee bids"so we'd be readyifDoctor (the sole in-cumbent of the EBW job classification)was promotedandallowed to perform the work,"the latter reference tothe need for agreement by the Union to the two-part ear-lier proposal by Respondent involving Doctor's transferout of the unit and an upgrader classification being cre-ated,described above.Because the Union never agreedto such proposal,viz, removing Doctor from the unit,and the posting,as admitted by Houser, was conditionalon such agreement by the Union to the entire proposal,there simply never was an established upgrader classifi-cation position.Further confirming this view is the testi-mony by Union Representative Butler,the Madison plantlocal union president. He testified'that he recalled as ofthe date of Respondent'sfinalEBW proposal,set forthabove on 2 and 3 November,that the Company haddropped the"upgrader aspect"and was just going tomake Doctor salaried,that thiswas the hang-toughissue-the salaried status (outside the unit)of the EBWclassification-and further that the Union had neveragreed to thepostingof an upgrader letter.In this con-text,references to an alleged assignment-never complet- 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed or carried out at any time relevant-of a future up-grader position and an employee grievance over such se-lected future candidate has no persuasive force for thesimplereason that Respondent's final offer regarding itsEBW proposal made no reference whatsoever to the up-grader classification, a matter reasonably viewed as bothintegral to the EBW classification problem and onewhich would reasonably have been discussed or offeredfor formalization in the article 9 proposed addition hadRespondent intended to make it a part of the proposal.In fact, as noted, the plain language in the proffered newaddition to article 9 puts the performance ofallregularEBW work outside the unit at the Company's discretion,aswell as the unit employee holding the EBW position.The proposal simply renders the upgrader matter a non-issue.On brief Respondent further urges that case law in-volving proposals to allow theassignmenttowork out-side the unit by former unit personnel promoted to su-pervisory positions holds that such proposals are manda-tory subjects of bargaining concerning the assignment ofwork rather than changes in the scope of the unit Thecases cited by Respondent, one involving a subcontract-ing issue,Fry Foods, Inc,241 NLRB 76 (1976), and theothers involving the employer's right to appoint supervi-sory personnel are readily distinguishable from the in-stantcase,where the issue from the start in negotiationswas the elimination of the EBW job classification fromthe unit to a "salaried" or excluded status just to protectthe Respondent from loss of profits from the EBW oper-ation during a strike. Unlike other cases cited by Re-spondent,Tesoro Petroleum,192 NLRB 354 (1971), beingrepresentative, the Respondent proposal here didnotin-volve an employer's right to make nondiscriminatory su-pervisory promotions of personnel who continued to per-form bargaining unit work There was, here, no proba-tive evidence to support Respondent's alleged "intent" topromote Doctor to supervisor or any evidence he everbecame a supervisor at times relevant to appraising thenature of Respondent's final EBW proposal on 2 and 3November which nowhere makes reference to such pro-motion,statingonly in this respect that "the person for-merly holding that classification shall be transferred outof the unit." Moreover, Respondent's proposal specifical-ly called forallthe EBW classification work being per-formedoutside the bargainingunit,sothat the resultwould not be analogous to a situation where the classifi-cation continued to exist but some of the work was beingperformed by supervisors excluded from the unit. Here,both the work and its performance would be outside theunit,soRespondent's proposal, rather than relating tothe amount of EBW work which thebargaining unitwould perform, sought to remove it entirely from theunit and thereby constituted bargaining over a type ofwork which historically had defined the bargaining unitwith the forseeable result: altering the composition of thebargaining unit.AnalysisAs recently observed with Board affirmance (citingNewportNewsShipbuilding v. 1VLRB,602 F.2d 73, 77-78(4th Cir. 1979)):The Board agrees that, unless transfers are specifi-cally prohibited by the relevant collective bargain-ing agreement, an employer may transferworkoutof the bargaining unit, as long as the employer firstbargains in good faith and is not motivated by anti-union animus.[End of Respondent's quote.] SeeUniversity of Chicago v.NLRB,514 F.2d 942, 949(7thCir. 1975); accord,Boeing Co. v. NLRB,581F.2d 793, 797 (9th Cir 1978).It does not follow, how-ever, that an employer, under the guise of the transferof unit work, may alter the composition of the bargain-ing unit.To do so would not only modify the jobfunctions of the various unit members but alsoaffect their right to representation. Thus, implicit inthe requirement that the employer bargain in goodfaith before changing unit work is the assumptionthat the affected member of the unit be represented.[Emphasis added.]Idaho Statesman, 281 NLRB 272, 275-277 (1986). Forthese further reasons, I conclude Respondent's proposalconcerned a nonmandatory subject of bargaining.IdahoStatesman,ibid.;Newspaper Printing Corp.,232NLRB291, 292 (1977);Kobler Co.,273 NLRB 1508 (1985); andFarlasMeat Co.I, 239 NLRB 1396 (1979)It also is clear, and I conclude, that Respondentinsist-ed on the EBW proposal as part of an indivisible "mustitem" in a package containing five hang-tough itemsunder circumstances reasonably leading to the perceptionthat its agreement to a contract was conditioned on theUnion's acceptance, and thus that Respondent had insist-ed in the face of continued, detailed union opposition onsuch proposals to the point of impasse over, inter alia,the nonmandatory EBW proposal. Indeed, by letterdated 9 November 1983 to the chairman of the Union'sbargainingcommitteeIndustrialRelationsDirectorHouser, long experienced in the field of labor relations,referred to the parties' "current impasse," and there wasno doubt that, as clearly described by Houser, the Re-spondent's EBW proposal was a stnkeable issue for theCompany, a characterization unwithdrawn-indeed fur-ther confirmed-on the very eve of the strike. Accord-ingly, it is concluded that Respondent insisted to impasseon a nonmandatory subject as a condition or prerequisiteto an agreement on mandatory subjects-the EBW pro-posal being "indivisible" from them thereby violating itscollective-bargaining obligations under Section 8(a)(5) ofthe ActThe conclusion that these parties were at impasse on 3November takes into account more than just the gut-wrenching slowness and lack of any progress on Re-spondent's final offer that evening and in the early morn-ing hours. Also considered is the Respondent's recog-nized right to engage in hard bargaining-oftentimes ac-companied by the use of so-called final proposals How-ever, in this instance, Respondent's own description of itsproposals as "final," consisting of "must" proposalswhich the Company viewed as "strikeable" are morethan window dressing dramatics given the bone-chillingprelude to negotiations in September when Respondentannounced it had to have economic recoveries, at whichtime the parties' effortatbargainingbogged down in FACETENTERPRISESwhat developed into a long-lasting,vexatious dispute,discussed further below, over Respondent's alleged refus-al to provide information concerning the need for suchrecoveries.Also preceding the 2 and 3 November finalnegotiations before the violence-characterized strike, theRespondent removed equipment and machinery from theMadison Heights plant it proposed to relocate. This job-destroying action infused still greater tension and obsti-nacy in the parties' attitudesagainst anagreement, excepton terms deemed more favorable by each Indeed, it wasjust such action which propelled Madison plant employ-ees to strike authorization procedures preceding the 2and 3 November negotiations, followed by still furtherstrike authorization efforts in the course of those negotia-tions including, as noted, the EBW disputeIt is not, inthe sense of present analysis, relevant whether Respond-ent had the right to do these things, but it is instructiveas to the likely effect-a bad one I believe-such circum-stanceshad on the parties' efforts to negotiatean agree-ment and the question, whether there were any reasona-ble prospects for such to occur This is because it haslong been established that "the contemporaneous under-standing of the parties as to the state of the negotiations[are all]relevant to be considered in deciding whether animpasse inbargaining existed."Taft Broadcasting Co.,163NLRB 475, 478 (1967), petition for review denied 395F.2d 622 (D.C. Cir. 1968) Further supporting this pessi-misticview is the fact that the parties were confrontingstillagaintheir age-old dispute over putting the EBWout of the unit and the view of the Union's representa-tive on the striker's eve that the Union was being askedtomake all the movement in thenegotiationswithoutconcessions being advanced by the Company-again thetruth behind such a statement not being wholly control-ling but nevertheless revealing the cause and fact ofhardened positions of the parties on that date. In additionthe Union must have been further hardened against ex-pecting anyagreementby Respondent's efforts to reducepaid union representation time for unit employees, as bytheUnion's described perception that the Respondentraisedsubjects on 2 and 3 November which the Unionbelieved had already been agreed on by the parties inearlier negotiations. Frankly, those very bleak and dis-couraging circumstances leave no room to conclude thattherewas even aglimmerof hope the parties couldreach an agreement, and as characterized by the Re-spondent's ownIndustrialRelationsDirectorHouserlater,amply support the conclusion they were at im-passe.Newport News Shipbuilding Co.,236 NLRB 1637,1643 (1978),Taft Broadcasting Co.,274 NLRB 260, 261(1985);Idaho Statesman,supra;Newspaper Printing Corp.supra, andBozzuto's Inc.,277 NLRB 977 (1985).The importance of the EBWissueto the parties in thiscase has already been highlighted It was a bone of con-tention inevery contract negotiation since the Madisonplantstartedoperations.So important was it to theMadison plant unit members that, according to incum-bent EBW operator Donald Doctor, when the upgraderletterwas posted seeking candidates for a "future trans-fer" (conditioned on the Union agreeing to transferDoctor out of the unit as a "working supervisor" whowould on occasion perform the work-which the Union161never agreed to) "about half the plant bid on it" becauseitwas a good job involving a lot of overtime work.Union Representative Larry Smith, as corroborated bythe testimony of Madison plant Local President Butler,told Respondent's representatives on the eve of the strikethere was no way the Union would agree to the loss ofthe EBW position from the unit and, while Industrial Re-lationsDirector Houser denied this intention at the hear-ing,where he described the Union's representatives asbeing "confused" over the Company's position-whichhe described as merely seeking Doctor's placement out-side the unit where he could perform EBW work as"necessary," the cold reality in Respondent's writtenfinal,must, hang-tough, strikeable indivisible proposalstated otherwise, according sole discretion to Respond-ent on the subject and effectively removing the EBWfrom the unitC Contributing Cause of the Madison Plant StrikeSmith kept higher union levels aware of the Respond-ent's position on EBW on the evening of 2 November aspart of impending strike authorization developments; inaddition, it is clear that the EBW proposal-along withthe other four items in the Respondent's final offer,which Houser informed Smith "could not be pickedapart"-constituted a linchpin to an agreement beingreached for.When the Union informed Houser it couldnot agree toany oneof the proposals, let alone all five ofthem, in a kind of mutual understanding it was under-stood that negotiations could go no further in the face ofthe Respondent's final offer, with the parties being in astrikemode, with Smith hoping it would be a cleanstrike,and with Houser asking if there would be anyproblem with salaried employees crossing the line. Atthat moment there can be no reasonable dispute that thestrikewas caused, in significant part, by the Respond-ent'sunlawful conduct ininsistingto impasse on itsEBW proposal. The union bargaining team consisted ofMadison plant employee representatives, the full plantshop committee, as well asInternationalRepresentativeSmith, reacting on the very heels of the impasse involv-ing, interalia, the EBW matter with the announcementof a strike, which took place themorningof 3 Novemberat the Madison plant Consistent with the bargainingcommittee's actions, the Madison plant employees voted87 to 3 in confirming rejection of Respondent's contractproposals on 6 November at a local union meeting wherethey were informed beforehand in writing and by speak-ers concerning the EBW issue, including a specific com-munication by Local Union President Butler that theCompany's proposalinsistedon EBW going salaried[outof theunit](G.C. Exh. 207.) Butler also testified in thisconnection to, "the EBW, the classifications, were thethorns in the side," and recalls one employeeexclaiming"there'd be no way they'd accept a salary job on thebeam welder" It istrue that an earlier strike authoriza-tion at the Madison plant on 11 October 1983 made nomention of the EBW issue-but this would not militateagainst thecausalconnection finding because it was notuntil 2 November that Respondent proposed and unlaw-fully insisted on, the EBW proposal discussed above 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout which the parties had a long and continuing dis-pute, described as "stnkeable." Furthermore, while it isalso true that other issues were present and in a blockprevented the parties from reaching agreement therebytriggering a strike, it is readily apparent that the EBWissuecontributed significantly to the employees' decisionand action to strike on 3 November 1983, and I so find.Accordingly, it is concluded that the strike at the Madi-son plant was an unfair labor practice strike from its in-ception.NewportNews Shipbuilding,236NLRB 1637(1978), enfd. 602 F.2d 73 (4th Cir. 1979);TarlasMeatCo., supra; C &E Stores,221 NLRB 1321 (1976), enfd.611 F.2d 654 (6th Cir. 1979).Respondent urges further on brief that, even assumingitsproposalwas a permissive subject of bargaining, itwas privileged to insist on the Union's concurrence as acondition of Respondent's agreement to a contract be-cause the Union had not refused to negotiate over theproposal and had even discussed it with Respondent,citing the Board's adoption of the administrative lawjudge's decision inInner City Broadcasting Corp., 270NLRB 1230 (1984). This contention is without merit.The record shows that the Union rejected out of handRespondent'swritten proposal to eliminate the EBWclassification from the bargaining unit as found duringdiscussion of Respondent's final offer package on 2 and 3November. There was never any "bargaining" over thatproposal in its final form by the Union Even puttingaside the factual mischaractenzation, Respondent's citedauthority also fails to support its assertion. In theInnerCityBroadcastingCorp.,case, supra, the respondentthere, unlike here, did not demand that its proposal beadopted by the union once the latter refused unequivo-cally to discuss the subject, hence no insistence to im-passewas found to have occurred. Here, the record isclear that the Union rejected any proposal to put EBWoutside the unit, to have EBW "go salaried" from thefirst time such proposal was advanced, and yet Respond-ent persisted in seeking such change in three proposals,including its final one. (G.C. Exh. 44-B; G.C. Exh. 47;G. Exh. 55, art. 9.) Thus factually the citedcase is inap-posite to the present case. Finally, there is grave doubtthe Respondent's asserted legal principle has any life to itgiven the Board's rejection of such theory in bothAmeri-can Stores Packing Co.,277NLRB 1656, 1658 fn. 7(1986); and its later affirmance of the decision of the ad-ministrative law judge inIdaho Statesmen,supra at 275.InAmerican Stores Packing Co.,supra at fn. 7, the Boardnotes:Althoughwe find it unnecessary to pass onwhether an employer has any duty to furnish infor-mation about a permissive subject once it has volun-tarily bargainedabout it,the Supreme Court hasheld that a permissive subject does not become amandatory subject merely because the parties havebargained about it.ChemicalWorkers v. PittsburghGlassCo., 404 U.S. 157, 187 (1971). Further, the Su-preme Court has stated that "each party is free tobargain or not to bargain and to agree or not toagree" about permissive subjects of bargaining.NLRB v. Borg-Warner Corp.,356U.S. 342, 349(1958).Given the foregoing, Respondent's contention is rejected.D. Respondent's Refusal to Provide FinancialInformationAt the outset in negotiations during a meeting on 23August 1983 called by Respondent and attended by theparties'representatives for collective bargaining,Re-spondent told the Union that it was suffering at the threeplants from a competitive disadvantage based on wagesand benefits paid by its competitors, and that it was suf-fering at the Madison Heights and Elmira plants from agreater competitive disadvantage in terms of wages andbenefits than was the case at the Detroit plant. UnionRepresentative Jim Ellis,assistanttoUAW's vice presi-dent, testifiedwithout contradiction that the purpose ofthe meeting was for the Company to review and updateits status and to tell the Union that they were in "badshape." Ellis testified that Robert Childress, then vicepresident of industrial relations, informed the union rep-resentatives the three operations needed some relief, spe-cificallywage reliefs to become competitive. Childressdid not deny Ellis' testimony and stated the Companywas "extremely concerned" about insurance costs and itsneed for competitive wage rates, notifying the Union on15 September 1983 that the local (the Union) was to dis-cuss recoveries and the wageratesneeded by the Com-pany including ending the 8-cent bonusatElmira andthe recovery (reduction) of other wages.Just how serious that concern was is shown by negoti-ations on 28 September, 31 October, and 2 November,during which the Company linked continuation of oper-ations at the Madison Heights plant to obtaining com-petitive costs via economic concessions from the Union.(G.C. Exhs. 32, 47, and 54.) In fact, the Company an-nounced the contemplated closing of the MadisonHeights plant in a letter to employees dated 13 Decem-ber 1983 where the Company advised employees that de-spite a record net income of $4.2 million the past years,inter alia.For the past few years the Elmira plant has lostmoney or been only marginally profitable. TheMadison Heights plant has been marginally profita-ble for the past two years. Your plant, (Detroit)made a contribution to our record net income thispast year.We are planning to close the Madison Heightsplant in the near future. [G.C. Exh. 9.]1.The Union's request for informationOn 14 December UAW International RepresentativeJohn Mando wrote to Facet's president and chief operat-ing officer, James R. Malone, recounting the Company'srepeated contention in negotiations that it needed take-aways (reductions in current wages and benefits) becauseof an alleged need to become competitive, and requestinginformation concerning the three plants in the bargainingunit to verify and assess the truth of the Company's FACET ENTERPRISES163'claim so that the Union, in turn could "evaluate [its] cur-rent position and to be able to respond to the Company'sproposals." The letter requested access to books, records,accounts, and supporting schedules, as well as incomestatements for the last 3 full years (Respondent's letterdated 13 December 1983, it should be recalled, told em-ployees the Elmira plant had lost money and had beenonlymarginally profitable the past 4 years), Federalincome tax returns for the same period, interim incomestatements and supporting schedules, cost and price in-formation for any intercompany transfers of products,and consolidate income statements where applicable.(G.C. Exh. 10.)Respondent sent the Union a reply on 19 Decemberpromising to consider the request and outline its positionin future correspondence. (G.C. Exh. 11.) On 22 Decem-ber Facet Attorney Fishman, deeply involved in hands-on bargaining responsibilities on Respondent's behalf,wrote the Union two letters, one announcing anothercontemplated plant closing this time, the Detroit plant,and the other replying to the Union's request for finan-cial information, discussed more fully below. (The plant-closing letter is referred to in Union Counsel Page'sletter to Fishman (G.C. Exh. 13 ), also dated 22 Decem-ber and not disputed in this proceeding. The secondletter, again dated 22 December, is in the record as G.C.Exh. 12.) In the Respondent's reply letter (G.C. Exh. 12)regarding the financial information request, Respondentdoes not deny the stated reasons which prompted theUnion's request, namely, Respondent's stated need tobecome competitive by achieving economic concessionsfrom the Union lowering employees' wages and benefitsin any new contract.2.Respondent's obligation to provide theinformationGiven the foregoing,including the Company'soft-re-peated need to become competitive in its business, butalsoits reference to "losing money," "marginal profitabil-ity," its self-described"suffering"from competitive dis-advantages,and the"need"forwage reliefs and othereconomic recoveries, and its being again,as self-de-scribed,"extremely concerned"about those needs, to thepoint where plant survivals were linked to economic re-coveries(reductions in employees'wages and other bene-fits)followed by actual announcements of contemplatedclosing,I find that the Respondent was expressing an in-ability to afford to pay its employees the existing wagesand benefits in support of its proposals seeking economicrecoveries,thereby under law, assuming the obligation todisclose on the Union's request supporting information,rather than merely expressing an "unwillingness"to con-tinue current wage and benefit levels which would notimpose any such duty.NielsonLithographingCo.,279NLRB 877, 880(1986), citingAdvertisersMfg.Co., 275NLRB 100(1985);HarvstoneMfg. Corp.,272 NLRB 939(1984), and cases cited therein; andAtlantaHilton&Tower,271NLRB 1600 (1984).As stated by the judge inHarvstone,supra at 944:Against the background instruction of the Su-preme Court, presumably enunciated to be heeded,that "if ... an argument is important enough topresent in the give and take of bargaining,it is im-portant enough to requiresomesort of proof of itsaccuracy"(NLRB v. Truitt Mfg.Co., 351 U.S 149,152-153 (1956)), the Board has held that itisunnec-essary to use thetalismanicword "poverty" inorder to trigger the requirement of fair substantia-tion of a plea of economic necessity during collec-tive bargaining.Thus, inCincinnatiCordage Co.,141NLRB 72 (1963), the Board held that an em-ployer's resistance to a wage increase demand onthe stated ground that it could not remain "com-petitive" with other employers in the industry, con-stituted a "poverty" plea since in effect the employ-erwas contending that granting of the demandswould "lead to impoverishment" (id. at 77), requir-ing the furnishing of supporting data. To the sameeffect, seeTeleprompter Corp. Y. NLRB,570 F.2d 4(1stCir. 1977);Stockton District Kidney Bean Grow-ers,165 NLRB 223 (1967);Wheeling Pacific Co.,151NLRB 1192, 1224-1225 (1965);NLRB v. WesternWirebound Box Co.,356 F.2d 88, 90-92 (9th Cir.1966), enfg. 145 NLRB 1539, 1543-1545 (1964);PeerlessDistributingCo.,144NLRB 1510, 1514(1963), enfd. 338 F.2d 1003 (5th Cir. 1964);Tennes-see Coal & Iron Div.,122 NLRB 1519 (1959).Respondents were thus under obligation to opentheir financial records to the Union to support theireconomic contentions and their failure to do so wasinconsistent with their statutory duty to bargain ingood faith.3.Respondent's reply to the Union's requestFishman wrote the Union on 22 December in reply,offering to make available only a current financial state-ment or one showing profit and loss, with the opportuni-ty for verification by independent audit. Fishman de-scribed at length five conditions under which the "op-portunity" for such an audit to verify the current finan-cial statement would be governed. (1) restricting the ex-amination to the Company's office or its accountant'soffice; (2) the examination to be conducted by a CPA se-lected by the Union's accountant but approved by Re-spondent's accountant; (3) costs to be paid by the Union;(4) the accountant so designated to work directly withthe Company's accountant the latter making available the"necessary" company records and other information per-tinent to such records and permitting the designated ac-countant to examine such records "to the extent neces-sary"; and finally (5) providing what the parties hereinrefer to as a "gag order."4.The gag order in Respondent's proposalThe gag order in Respondent's proposal stated that:5.The designated accountant is to be subject to agag order forbidding the disclosure of details andpermitting him only to advise the Union as to theaccuracy of the facts, to explainonlyfactors thatwould make the Employer's reports misleading and 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto explain or substantiate his conclusions. [Emphasisadded. G C. Exh. 12.]In the ensuing communications between the parties, a22December letter to Fishman from Union CounselPage explained that more than a single current financialstatementwas needed and pointed out that the Unionhad requested access to financial information for the past3 years, a request left unaddressed by Fishman's reply on22 December to its 14 December request amounting tothe reasonable inference on this record that he deniedthe request. Further, Page explained that the 3-year spanin information was necessary in order to discover anyunusual financialoccurrences arbitrarily allocated to onefiscal year, but stated a willingness to go forward with areview of current financial statements rather than delay-ing the audit of past years' statements. Page acceptedconditions one, two, and four and with a reservation oninterpretation, paragraph 3, concerning division of ex-penses.He told Fishman that the Union was unable toagree to the gag order as it constituted in effect a priorrestraint on its access to relevant information unknownto it until after a fully disclosed audit and further pre-vented the Union from ensuring that a thorough exami-nationwould be made.(G.C. Exh.13.)Page assuredFishman that no information given to the Union by thedesignated accountant would become public or be madeavailable to any Facet compel itor. Fishman, without re-ferring to Page's asserted reasons in opposition refusedan audit without the gag order (G C. Exh 15.)The Unionpressed itsrequest foraccessto the re-quested information without the gag order restriction ina letter from Page to Fishman on 4 January 1984, point-ing to the still greater urgency behind its request becauseof an impending decision under which it understood Re-spondent intended to close the Detroit plant by mid-Jan-uary and urging Respondent to consider using union ac-countant Bruce DeCastro to make the audit. Page in-formed Fishman that DeCastro had made an earlier auditin 1980 of the three plants in connection with a companyeffort to reducepensioncosts.Thus not only could he"update" the records he had examined, but also, due tohis familiarity with the recordkeepmg system, do the taskwith dispatch. In addition, Respondent would have theassuranceof past confidentially honored by the Union onthe occasion of that audit, as well as the Union's presentassurances in that regard. The Union so proposed, whileagreeing to consider an independent accountant if Re-spondent explained the need for one under the circum-stances described. Page further supported the Union'sview of the unworkability of the gag order by stating, asanother example, that the Union needed to know howpension plan costs, in the time since the agreement wasreached, had been allocated among the three plantsbefore it could evaluate the accuracy of the Respond-ent's assertions and claims that the Madison Heights andElmira operations were marginally profitable (G.C. Exh.160) On 5 January Fishman wrote Page confirming atelephone conversation-the latter described as occur-ring 4 January-during which Page assertedly declinedthe proposed audit (G.C. Exh. 18); no reply to Page'sletter of 4 January, its concerns,or its offer,was submit-ted into the record, and, on 24 January 1984 Engelwrote Fishman noting that Fishman had ignored theUAW's position on the Respondent's limited, conditionaloffer of an audit on 22 December. In her letter (G.CExh. 20), Engel stated she would expand further on whythe limited disclosure procedure was defective and pre-vented the disclosure of information sufficient to allowmeaningful bargaining. She included the fact that a "cur-rent statement"does not indicate whether it would befor a month or the most recently completed fiscal year;that a report over the last contract period was in order,especially since in that period, the effects of a settlementpermitting the termination of the hourly person planwould have surfaced giving the Union information onthe impact and sayings on the plants' performance; shepointed to the uncertainty over the gag orderlimitationsplaced on the designated accountant, who was unable, itappeared, to disclose any details on the operations to theUnion's negotiators, and specified that a report from theaccountant was necessary in order for the Union to bar-gain effectively-the report spelling out the performanceof the three plants over the last 3 years analyzing thecauses of any "red ink" and what part, if any, bargainingunit labor costs played in any losses. Further underscor-ing the need for such specifics Engel listed other numer-ous factors bearing on the need for details connected tohow the Respondent assigned (economic) "burden fac-tors" among plants, and contrasting grim/rosy economicpredictions by company representatives concerning thefuture financial strength of the Company. (G.C. Exh. 20.)Fishman called Engel's letter both specious in contentand tone, "as well as ridiculous" and offered a "compro-mise" in a letter on 3 February under which if, after theauditthe designated accountantis desirous (note it is he orshe who must harbor the desire) of furtherexplaining hisconclusions then the company accountant, the designatedaccountant, and DeCastro (the Union's accountant) willseek a mutually agreed-on resolution or, failing that, theparties will discuss it further. (G.C. Exh 23.) The "com-promise" was rejected by Engel on 13 February as notremedying the Union's concerns with the gag order asidentified to Respondent on prior occasions over the pro-vision of information necessary for intelligent and mean-ingful bargaining. (G C Exh 29.)According to the undenied testimony of UAW OfficialJim Ellis, the record shows that on numerous occasionsin January 1984, in addition to those outlined above, theUnion requested clarification ormodification of theterms used in the gag order, only to be told by Fishmanthat the Union had his letter of 22 December (the lettersetting forth Respondent'sproposal on a limited auditprocedure)Aside from a caustic and obviously sarcastic24 January 1984 letter (G.C. Exh. 19) defining the literaldefinitionof the terms-dictionary-like-in Fishman'sgag order proposal, no elucidating helpful reply wasever given to the Union, nor did the compromise offeranything productive in the situation confronting the par-ties(G C Exh. 23.) FACET ENTERPRISES5.Analysis of Respondent's offerNot unexpectedly in my view-given the tortoise-likemovement in the parties' fact-starved negotiations andtheRespondent's attention-grabbing announcements ofimpending fatalities of plant operations at Detroit andMadison Heights which resulted on the hardening of atti-tudes and positions-events simply overtook the partiesin this case and the information requests receded fromthe forefront of bargaining as the strike wound down,ending in mid-February 1984.Whether or not Respondent's providing the requestedinformation would have made any difference to the out-come here, where eventually both plant forces of em-ployees lost their employment when the plants reported-ly closed by August 1984, will never be known, becausethe offer of very limited information in a restricted pro-cedure burdened by Respondent with layers of expected-ly partisan interfacing-and thus time-consuming-delaysled to rejection of the offer For that rejection, I find Re-spondent fully responsible.An employer, under an obligation to provide informa-tion, of course need not provide such information in theprecise format or on the exact terms requested by theunion,so long as it furnishes the sought-after data in amanner not so burdensome or time-consuming as toimpede the process of bargaining.United Aircraft Corp,192 NLRB 382, 389 (1971), citingLasko Metal Product,Inc.,148 NLRB 976, 979 (1964). Moreover, an employeris freeto limit itsproduction, depending on access-gov-erning relevancy to the issues before the negotiating par-ties, in order to withhold or restrict disclosure to thirdparties of, for example, information as to the identifica-tionof its buyers and sellers, and officer'ssalaries.Yakima Frozen Food,130 NLRB 1269 (1961); andMan-itowoc Co.,186 NLRB 994 (1970). As stated inAmericanStores Packing Co.,supra, 277 NLRB at 1675, citingTele-prompter Corp. v. NLRB,570 F.2d 4 (1st Cir 1977).Moreover the court inTeleprompterstated that anemployer's plea of a poverty or financial inabilitydid not "trigger carte blanche discovering rights,"but rather the union is entitled to what is "reason-ably necessary to permita union tomake a mean-ingful evaluation, from its members' perspective, ofthe claim of financial inability."Relying onYakima,supra, and a claim of "confiden-tiality," however, Respondent asserts its proffered condi-tions on accessand insistencethereon met its good-faithbargainingduties. The latter defense, "confidentially" forwhich Respondent offered no support is rejected on itsface as specious, a conclusion even further warranted bythe uncontroverted fact that Respondent in 1980 gavethe Union free access to thesamebooks and records theUnion was willing to accept andexamine-on'an updat-ed basis for its purposes in 1983 and 1984, the present ne-gotiationswithout reference from any source in thisrecord that the early confidences were betrayed-or thatwritten assurances of confidentiality by the union attor-neys regarding their use of the information would beunkept. Absent any "valid overriding reason for non-dis-closure of this information" the defense is found merit-165less.BoiseCascade Corp,279 NLRB 422, 431 fn. 26(1986).The Respondentsetnumerouspreconditions on theUnion's access to any information which had to be metby Respondent's satisfaction beforeintelligent bargainingcould proceed. Those conditions created by their verycomplexity a serious question whether such negotiationswould ever ensue on the problems requiringenlighten-ment,let alone permit progress on the serious, rapidlydeveloping plant closing and contract-type related issuesrequiring the parties' prompt attention. Respondent's re-quirement that the examination be conducted by a CPAselected by the Union but "approved" by Respondent issimply a thinly disguised play on words suggesting defer-ence to the Union's rights in such matter, but in actualityaccordingRespondent a virtual power to veto suchunionselection until an accountant meeting the Respond-ent's approval, for unspecified reasons it should be noted,was nominated. The requirement by an employer that itretain the authority to select the designated accountant-which I find Respondent as a practical matter insisted onhere-is inconsistent with good-faith bargaining underBoard law, St.Joseph'sHospital,269 NLRB 862 (1984),the theory being that someone other than the employees'selectedcollective-bargainingrepresentative isbeingforced to represent the employees' interest without thelatter's consent.It isaxiomatic, and far from speculativegiven their demonstrated distrust on this record, that theratification procedure also posed an obvious time-con-suming snareto the parties' efforts to negotiateThe second defect, more serious, is Respondent's in-sistence on supplying the Union only with a "current" fi-nancial statement when it was Respondent who put intoissuethe contentionin its13December 1983 letter toemployees while negotiating with the Union that it hadbeenlosingmoney for the past 4 years at Elmira or hadbeen only marginally profitable there, andMadisonHeights had been only marginally profitable the past 2years.Respondent's limitations in access to only a "cur-rent" statement therefore fell short of being an adequatedisclosure of information reasonably necessary to theUnion forintelligentbargaining regarding an issue Re-spondent itself raised in support of its proposal to reduceemployee wages It follows from this, that the never-de-fined"opportunity"which Respondent's proposal al-lowed the Union for verification by an independentaudit, being also restricted to the also not-defined "cur-rentstatement"-whether amonthly,quarterly,orannualstatement not being indicated by Respondent andthereby posing another time-consumingambiguity-islikewise inadequate to bargaining needs. These deficien-cies regarding definitions noted above and further below,were real concernsraising questionsas to how the auditwould proceed, rather than speculative deficiencies asUnion Counsel Page reminded Fishman, that more thana current statement on finances was needed and UAWCounsel Engel questioned Respondent counsel regardingsuch concerns only to be referred to the letter originallyproposing the audit, without clarification. Fishman neverresponded to the Union's contentions that a statementlimited to a 1-year period did not suffice. 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Respondent's proposal contained an internal re-striction as well, permitting only a review by the desig-nated accountant as noted into a severely limited area,regarding accuracy of the fact, factors that would makethe reports misleading, and to substantiate his conclu-sions.This limited inquiry, as noted by Respondent'sown witness accountant, Peter H. Burgher, would notshow inventory adjustments, or allocation charges, or asUAW accountant Larry Mishel testified, the statementmight show-and the audit verify-the fact of losses, butnot the why and how the Union might respond withproposals based on the operative facts. For example,there could be nonrecurring losses on the current state-ments not fairly calling for Respondent's economic re-coveries, the allocation of debt interest charges amongall of Respondent's plants would be germane to the ques-tion of whether the "loss" at a single plant warrantedemployee concessions, the allocation of bargaining unittype costs would also be germane to proposed bargainingunit benefit reductions, and the tax returns requested bythe Union would be necessary to determine depreciationallocation,whether unusual tar losses had occurred, andthe consistency in recordkeeping systems.It isreadily apparent that the gag on the designatedaccountant,while under the Respondent's proposal al-lowing an explanation or substantiation of his conclusionsregarding the accuracy of the figures shown, or plainly"misleading" in nature, would not permit the Union todiscuss the detailsbehindhis conclusions and analyze foritself the economic inability of the plants to determinewhether a concession on wages would be worthwhile ashelpful to shoring up the Respondent's financial condi-tion or futile if the facts showed otherwise, or indeedwhether any concession at all was warranted. Laborcosts, for example, have been held germane and there-fore discloseable.NLRB v. Western Wirebound Box Co.,356 F.2d 88 (9th Cir. 1966). In short much other relevantinformation tied to the issues raised by Respondent layoutside the scope of inquiry allowed by Respondent'sproposal, which did not permit, under the gag as furtherexample, the Union to bargain intelligently about the rel-ative survivability and economic condition or competi-tiveness of the three plants. In her letter of 24 January1984 to Fishman (G.C. Exh. 20) Union Counsel Engelexplained why the inhibited accountant would be of nouse to the Union, which needed a report on his findingsspelling out the performance of the facility over the last3 years and analyzing the cause of any red ink reportedby the plants, including what part if any labor costsplayed in any losses. In short, there was a tightly limitedrestriction on what the accountant could discuss with theUnion which was, as noted, limited to a narrow scope ofinquiry to begin with.Respondent also rejected the Union's substantially re-duced request for information limited only to a look atthe same books Respondent allowed the Union to exam-ine in 1980, updated to 1983, without advancing anyreason for such refusal, then or at this hearing, which inmy view left the Union to feel its way in the dark as bestitcould to represent employees in contract negotiations,and placed a blind man's bluff-like burden on the Unionwithout the light from the requested information. I finditsentire course of conduct regarding the Union's re-quest for financial information, which Respondent con-tinued to withhold, sharply inconsistent with its good-faith bargaining obligations under the Act and thereforea violation of Section 8(a)(5) of the Act.Metlox Mfg. Co.v.NLRB,378 F.2d 728 (9th Cir. 1967), cert. denied 389U S. 1037 (1968);Washington Star Co.,273 NLRB 391(1984);Mashkin Freight Line,272 NLRB 427 (1984). Re-spondent's reliance on the Board's decision inYakimaFrozen Foods,supra, is without persuasive force as therethe respondent employer offered to submit its books andrecords to a full audit by a CPA chosen by the union,the only restrictions being (1) that the CPA not be in theUnion's regular employ; (2) information on the identityof seller and purchaser not be taken from the office; and(3) that any questions be directed to the employer's ac-countant. There were no limits imposed on the scope ofthe union's audit in that case, nor, the major distinguish-ing characteristic, was there any burdensome restrictionon what the designated accountant could communicateto the union, unlike in the present case where not onlywas such a burden imposed but also a host of real bar-riers preventing the Union from access to the res gestae-like facts behind Respondent's inability to pay conten-tion, unfairly preventing the Union from bargaining intel-ligently.6.The Union's request for information concerningthe transfer of jobs and machinery from the DetroitplantAnoverviewishelpful here. The parties began negotia-tions in late August and early September 1983 for a newmaster contract covering the three plants at MadisonHeights,Detroit, and Elmira, New York. The strikeensued in early November and ended in February 1985atwhich time striking employees offered to return towork. There is some brief reference in testimony, but nofinding that by August 1984, the Detroit plant wasclosed and, by 30 September 1984, the Madison Heightsplant, shut down in July, had also ceased operations.7.Respondent's announcement on 13 December1983During the parties' negotiations over a host of unre-solved matters in the above period, including the issue ofsinkers discharged for picket line misconduct, where Ifind Respondent unlawfully failed and refused to providethe Union with requested information, the Employer in-formed its employees on 13 December 1983 in a writtenmemorandum that,inter alia,itmust begin consideringalternatives regarding the Detroit plant, and that due toa customer's request the "flame arrestor manufacturingline" had been moved out of the Detroit plant. Respond-ent also stated it might be forced to move out other linesof Detroit plant machinery as well. (G.C. Exh. 9) Byletter dated 22 December Respondent's counsel also in-formed the Union of the contemplated closing and relo-cation of the fuel devices of the Detroit plant operation.According to the undenied testimony of witness SallyDorman, whose account in this respect is credited, E J.Mullane, Detroit plant director of industrial relations in- FACET ENTERPRISESformed Dorman, Vernette Ward, and Jerome McKennyon 24 November 1983, while the three were picketing,that the Detroit plant was moving out. Respondent doesnot deny either the communications or the fact that De-troitplantmachinerywas being shipped out in thisperiod, and subsequent communications further confirmthe fact.8.Union's request for informationBy letter dated 22 December 1983, Union CounselPage wrote Respondent Counsel Fishman requesting in-formation as follows: "What work has been moved outof the Detroit plant within the last year and where has itmoved to?" (G.C. Exh. 13, par. 10.) During master con-tract negotiations in early January 1984 UAW AssistantVice President Jim Ellis testified that during the discus-sions of the Detroit plant that the Union again requested,information on what work had been moved out from theDetroit plant, Fishman once replying that the matterwould be discussed in Detroit.Fishman wrote Union Counsel Engel on 25 January1984 referring to a request by Engel during 19 Januarynegotiations for information regarding the type of workpermanently or temporarily removed and the identifica-tion of the location to which the work was recovered,from the Detroit plant. The response was without nour-ishing facts, stating only that "no work has been perma-nently removed," "Facet has temporarily removedwork," and that Fishman saw no right in the UAW toinformation regarding the temporarily removed work.(G.C. Exh. 21.) It is instructive to note that in this veryperiod as will be discussed further, Respondent wasmaking separate Detroit plant contract proposals andthat the Detroit plant operations were highly significantin the parties' ongoing negotiations toward a masteragreement. In fact the parties here stipulated that one ofthe actual bargaining proposals on the table, placed thereby the Union, was that,inter alia, the Detroit plant worknot be relocated during the term of any new agreement(Tr. 735).In a 28January 1984 letter to Fishman, UnionCounsel Page referred to still another Detroit plant in-formation request in an earlier letter on 13 January and(in the 28 January letter) reminded Fishman about someof the Union's "outstanding requests for informationwhich you have not yet answered," the numberone itembeing:(1)As to the machinery and equipment that havebeen removed from the Detroit plant-where is itnow and is it being used for production purposesand where is it going to be eventually relocated?[G.C. Exh. 22.]The information request arose again at master agree-ment level negotiations on 6 and 7 February 1984 ac-cording to Ellis when Engel asked Fishman for a re-sponse to the union request, Fishman replying he did notknow.Engel asked that the work be identified,and forinformation regarding where it had been sent,Fishmanalso replying repeatedly that the Company had a right tomove some work out from Detroit and had done so, butproviding no details.167As late as 27 February 1984 Respondent was still onnotice that the Union was pursuing its request for the in-formation via service of a charge filed by the Union withthe Board's Reqional Office that date alleging that sinceon or about 1 March 1983 Respondent had violated theAct by, inter alia, failing and refusing to furnish informa-tion regarding, "(a) temporary removal or subcontractingof work from the Detroit plant." (G.C. Exh. 1(i) )The record evidence shows that the Respondent re-fused to provide the requested information at any time,although in effect admitting to its possession as shownabove.9.AnalysisThe law is clear and well established that an employerhas the duty to provide the union with information rele-vant and reasonably necessary. to the union's representa-tionalor bargaining responsibilities, including contractnegotiations, on request. Probable or even potential rel-evancy is all that is required.NLRB v. Truitt Mfg. Co.,351U.S. 149 (1956);Acme Industrial Co.,385 U.S. 432(1967);Curtiss-Wright Corp.,145 NLRB 152 (1963), enfd.347 F.2d 61 (3d Cir. 1965);J.I.Case Co., v.NLRB,253F.2d 149 (7th Cir. 1958); andWesternMassachusetts Elec-tricCo.,228 NLRB 607 (1977). The Board has also heldthatwhere the requested information is about terms andconditions of employment of bargaining unit personnel,and is therefore presumptively relevant to the union'srepresentational obligations, the union need not demon-strate its exact relevance where the company has not re-butted that presumption.ChicagoMetallicCorp.,275NLRB 871 (1985);Pfizer,Inc.,268NLRB 916, 918(1984); andPostal Service,276 NLRB 1282, 1285 (1985).Although matters not lying directly within the core ofbargaining unit employees' working conditions require ademonstration that there is the required relevance, thestandard is the same liberal discovery-type standard in allcases.United Graphics,281 NLRB 463, 465 (1986), citingLoral Electronic Systems,253 NLRB 851, 853 (1980); andCurtiss-Wright Corp.,supra.The information requested here by the Union, as ex-plained to Respondent numerous times, was to enable theUnion to carry out its representational duty to "bargain-ing intelligently" on behalf of the bargaining unit em-ployees during the course of bargaining on a wide rangeof topics including the status of the Detroit plant, wherebargainingunitemployees'work-employee-assignedplantmachinery and jobs were leaving the plant underuncertain circumstances and conflicting reports from Re-spondent, whose representatives first informed employeesthe plant was closing and some machinery had alreadybeen sent out in December 1983, then later informed theUnion no work had been sent out permanently, only"temporarily," in January 1984 followed subsequently bya complete cessation in Detroit plant operations inAugust after employees had returned to work in Febru-ary,much of such communication and uncertainty aris-ing in the course of contract negotiations as noted aboveand bringing the question even more to the forefront innegotiations. 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEven without the perplexing confusion handicappingintelligent bargaining sought by the Union on this subjectat negotiations,a needless impediment to any fair chancefor bargaining which would be removed by the informa-tion's submission clarifying the matter,the further clearrelevancy of the information regarding machinery, andthus work, removal from Detroit to the Union's perform-ance of its statutory duties is readily apparent.Section 9(a) of the Act provides in pertinent part,"Representatives designatedor selected for the purposesof collectivebargainingby the majority of the employeesin a unit appropriate for such purposes,shall be the ex-clusive representatives of all the employees in such unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment,or other condi-tionsof employment "(Emphasisadded.)Bargaining unitwork is at the heart of the employee representative em-ployer collective-bargaining relationship,andwithoutmachinery,and the connected jobs there is no "conditionof employment" for employees whatsoever. It is self-evi-dent that the mattersabout which the Unionsought in-formation fell well within the above statutory definitions.The need to take intelligent steps to preserve the workof unit employees,an area of union representational obli-gations about which the requested information clearly re-lates,has deeply imbedded roots in the labor relationshistory of collective bargaining in this Nation. As hasbeen noted:In seeking this information,the Union was com-plying with its statutory obligation to represent itsemployees, so as to preserve the work that they re-garded as their own. This concept of preservingwork that employees regard as their own, has beenexhibited in our industrial society since the origin ofthe industrial revolution,when cottage workersbroke up factory machines in protest of losingwork, down to the complex contractual and juris-dictional disputesof today.Board cases involving aunion'seffort to preserve work for its representedemployees are legion.[InternationalHarvester Co.,241NLRB 600, 604 (1979), where the Respondentwas ordered to produce the requested information.]The Boardhas in many casesheld that where,as here,the employees'bargaining agent hasreceivedinformationthat the employeris removingunit work,or transferringitelsewhere,by subcontracting or otherwise, that theUnion isentitled onrequest toinformation bearing onthat issue,"so that the Union may properlyrepresent theunit employees."WashingtonStar Co.,273 NLRB at 396citingWestwood Import Co.,251 NLRB 1213 (1980), andAir ExpressInternationalCorp.,245 NLRB 478 (1979).Respondent'sview that it lawfully transferred or subcon-tracted outthe work temporarily during the strike, andthus under Board law hadno duty todisclose informa-tion concerning such action is a defensenot factually es-tablishedin the recordand assumesnot only that suchinformationwould be relevantto bargaining on that sub-ject alone but also assumesfacts to which italone wasprivy,argues from the pointof a self-made conclusion,and unilaterallyprecludes the Unionfrom performing itsduty to assess the facts and their effects on unit employ-ees so as to engage in intelligent bargaining regarding theDetroit plant employees' then current and future condi-tions of employment. Furthermore, such a view puts theburden on the Union to establish that Respondent's ac-tions were unlawful before it can be entitled to the infor-mation,a requirement at odds with the law.For, asstated by the Board,it isnot necessary to find here that"the information sought is certainly relevant or clearlydispositive of the basic . . . issues between the parties[t]he fact that the information is of probable or potentialrelevance is sufficient."Westinghouse Electric Corp.,239NLRB 106, 107 (1978). Respondent's view is thereforerejected. SeeDane County Dairy,273 NLRB 1711, 1712(1985) (facts in defense not established);SonatMarine,279 NLRB 100,106 (1986) (respondent reasoning in itsdefense from its own conclusion,and "Nowhere does theAct require that the Union must accept without any veri-fication an employerclaim[emphasis added] that bar-gaining unit employees are now out of the bargainingunit," citingCherokee Culvert Co.,262 NLRB 917 (1982);Ground Breakers,280 NLRB 146, 148 (1985), that theemployer's view on the merits of an underlying dispute,even if probably correct would not be material on thequestion of whether the requested information should befurnished so "the Union can perform its function of rep-resenting employees" andIndianaCabinetCo.,275NLRB 1209, 1213 (1985), in which employer merely re-sponded to Union's request that "there have been no in-tervening changes."It is clear from the foregoing that the requested infor-mation is presumptively relevant to the performance oftheUnion's representational duties and I so find. Evenassuming for the sake of argument that the subject matterlies further removed from the core in employment condi-tions under a stricter review of the meaning and defini-tion of actual wages, hours, and other conditions of em-ployment as adopted so that a demonstration of potentialrelevancy is required,such is established here. Thus theinformation is relevant to contract negotiations regardingtheDetroit plant highlighted above, the question ofwork loss incurred by unit employees while on strike andon return to work at the strike's conclusion,the effectsof the loss of work on the Detroit employees, whetherthe Union would seek to retain article 19 in the parties'collective-bargaining agreement for many years,cover-ingmovement of department or plants and accordingtransfer rights to employees affected by movement of adepartment"orportion thereof,"2relatedgrievance2Art XIX provides in pertinent part as followsArticleXIX Movement of Department or Plants (108) In theevent the Company elects to move a department,or major portionthereof,or plant covered by this Agreement to another plant of theCompany also covered by this Agreement,employees who workedin such departments or plant who are out of work as a result of thetransfer,may it so desire,within thirty(30) days elect to be trans-ferred to the new plant and carry their ranking seniority to the newplant(109) Employees who so elect to be transferred to the new plantwill receive the corresponding wage rate of the job classification towhich they are assigned at the new plant for fifteen(15) days afterwhich they will receive the top rate of such classification If suchContinued FACETENTERPRISESfiling, overall negotiating goals given the interconnectedbargaining over the three-plant unit, and filing proceed-ingswith the Board, a decision requiring knowledgewhether the machinery was, in fact, permanently movedout as part of what then was a partial closing in thethree-plant unit or rather was merely temporarily re-moved. For all these reasons, the information sought bythe Union "was important in the performance of its rep-resentation duties" for it would be in a position, with thefacts, to negotiate or take other action on behalf of unitemployees it was charged to represent.SonatMarine,supra at 106. Far from being of speculative value, orbased on surmise, there is shown a real, urgent necessityin the Union's need for the information concerning theactual admitted movement of machinery and loss ofwork from the -Detroit plant impacting on unit employ-ees there if the Union was to be able to intelligentlyassess the situation- and bargain with Respondent duringthe concurrent ongoing negotiations. CompareSouthernNevada Builders Assn.,274 NLRB 350 (1985). Accord-ingly, on the basis of the foregoing analysis and authori-ties cited, I conclude that Respondent unlawfully failedand refused to furnish the requested information therebyviolating Section 8(a)(5) of the ActDuring negotiations on 9 or 10 January 1984 in Horse-heads, New York, Respondent expressed to union repre-sentatives its intentions to discipline employees for vio-lence on the picket line during the strike begun in earlyNovember 1983. Union counsel requested information onthe number of employees involved, their identificationand plant location, but was told by Respondent's vicepresident of industrial relations, Robert Childress-clear-ly an agent for Respondent-that it could not providesuch information because the Company had no idea ofthe number or names. Respondent counsel, also presentand active at, negotiations on Facet's behalf, informed theUnion that the matter was "still under investigation." Byletterdated 28 January 1984, union counsel again re-quested the information but was told in a reply letter of3February-by Attorney Fishman merely that the Com-pany would not tolerate misconduct. (G.C. Exh. 24.)There is further undenied testimony by administrative as-sistant to Union Vice President Odessa Komar, Jim Ellis,that during negotiations on 8 February 1984 in NewYork, Union Counsel Betsy Engel specifically requestedinformation from Respondent about how many employ-ees were involved in the misconduct, what the chargeswere, and possible penalties under consideration. Fish-employees receive the top rate for the same job classification towhich they are assigned at the new plant without a breaking-inperiod, they shall receive the top rate of pay for such classificationat the newlocation(110) An employee whose seniority is transferred between plantspursuant to Paragraph (108) of this Agreement will be paid aMoving Allowance provided thataThe plant to which the employee is to be relocated is at leastfifty (50) miles from the plant for which his seniority was trans-ferred, andbAs a result of such relocation,he changes his permanent resi-dence, andcHe makes application within six (6) months after assuming hisnew permanent residence in the area of this plant to which he wasrelocated in accordance with the procedures established by theCompany169man responded "he had no way of knowing." Arrivinglater in the evening Union Counsel Leonard Page alsorequested similar information from Respondent's negotia-tors but was merely told "they were still studying thetapes and investigating "Union Staff Representative Walter Waller testified to aDetroit plant meeting attended by Waller, the industrialrelations director at the Detroit plant E. J. Mullane-clearly an agent for Respondent-William Popadynecproduction manager-also on this record clearly a Re-spondent representative and agent-and Local UnionPresident Tony Rahill in February, about the t n>,g_ strik-ing employees were returning to work. Waller recalledasking the company representatives, in the course of sev-eral discussions over how the unconditional return offormer strikers would be handled and who the employ-ees were he had heard were accused of picketlinemis-conduct. He saysMullaneresponded that the Companydid have some employees under investigation but thatwhen Waller asked how many Mullane said, "I'm notgoing to tell you how many, that's our business." WhenWaller asked whether Mullane could give him theirnames,Mullane told him he would not give him thenamesuntil after the Company notified them. Although adispute arose at this hearing over the question whetherWaller had made another request for thesameinforma-tion in February, Employer Representative Popadynecwas not called on to deny Waller's testimony regardingthe above, and Mullane was not brought forth to testifyat all.Waller's account is credited.Larry Smith, then anInternationalunion representa-tive, testified that during a meeting with company repre-sentatives on 1 March 1984 he asked Facet's chief spoke-man at local negotiations for the Madison Heights plant,Donald Houser, for the names of employees involved inthe Company's picket line misconduct investigation butwas told by Houser only that it was under investigation.Company co-counsel Frank Mamat told Smith the namesof three employees under "serious investigation," indicat-ing there were others as well: Harry Miller, Joe Sciam-manico, and Harold Hall. When Smith asked about thecircumstances, he testified he was told "they" did notwant to talk about it any further, and when Smith askedwhen they would have the information he was told, "assoon as they could." On 15 or 19 March 1984 at anothersuch meeting, Smith pressed the Union's request for in-formation, asking if there was anything else he couldlearn.Houser merely told him the'namesof two employ-ees already sent telegrams of recall, and three sent tele-grams of discharge "for misconduct on the picket lineand elsewhere." Smith again asked for"someparticularson it" and was told by Houser he hoped to have infor-mation within the next week or so. The General Counselalso established by Smith's undenied testimony concern-ing this meeting that Houser, referring to the strikers,some of whom were still under investigation who wouldbe discharged (and had been discharged), said that hewould waivetime limits(in the parties' contract-estab-lished grievance procedures) on the Union's filing griev-ances over the firings, thereby establishing such griev-anceswere fairly contemplated by the parties and further 170DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthat the relevancy of the requested information was self-evident under Board law since related to possible griev-ance and arbitration proceedings. E.W. Buschman Co.,277 NLRB 189, 191 (1985).Finally, on 2 April 1984 when Local UnionPresidentButler asked Houser if there was any further informationon employees discharged for picket line misconductbeyond telegrams discharging them without prior knowl-edge of the Union, Houser replied, "we would see whatwe wanted at the NLRB hearing."Counsel for the General Counsel having establishedthe Union's repeated requests,beginningin early January1984 and continuing into April 1984 for Respondent's in-formation on picket line misconduct, Respondent indicat-ed it intended to act by disciplining employees, informa-tion clearly necessary and relevant to the Union's repre-sentational duties on behalf of employees, including filinggrievances over these discharges under established griev-ance procedures noted above the burden fell on Re-spondent to justify its failure and refusal to provide theinformation as established above.NLRB v.AcmeIndus-trialCo.,385 U.S. 432 (1967);Pfizer, Inc.,268 NLRB 916(1984);BoeingCo.,182 NLRB 421 (1970).Yet Respondent called none of its own representativesor officials to explain under oath its position in thismatter, relying instead on purported "admissions" byunion witnesses that in some of the numerous instancesof refusals to provide the information, company officialshad "explained"that the matter was still"under investi-gation," or "being reviewed," or that "no final decision"had been made, none of which reasons, on their face, jus-tify thewithholding of information Respondent mayhave had at the time the Union made its numerous re-quests. In this connection, the suggestion comes throughRespondent's contention on brief that it provided theUnion with "the information" once Respondent had "it,"that Respondent simply did not possess the informationat the times it was requested by the Union. Also implicitin this argument on brief is that Respondent did producethe requested information once it was available. Therecord fails to support either assertion.Severalwitnesses, including Plant Manager Sheehan,Director of Manufacturing Popadynec, Supervisor Dur-lock, Customer Service Manager Phillippi, and Directorof Quality Control John L. Smith,Respondent'sofficials,testified that they reported eyewitness accounts of picketlinemisconduct in writing and orally to Respondent'sDirector of Industrial Relations E. J. Mullane as early asmid-January 1984. Indeed, there is additional testimonythat even as early as 5 December 1983, the assault onguard Buchanan's supervisor,and other picket line inci-dents on 3, 5, 12, 15, and 16 January had been observed,recorded, and reported. In addition, there are reportsconcerning picket line occurrences recorded by guardOblinger dated 5 and 6 December 1983, and employeeZelda Greer testified she reported a 14 January 1984 in-cident toMullane.Yet aslate as 2 April, Respondentwas informing union representatives it would still notfurnish the particulars, on any details concerning thismatter, advising the Union it would get what it wantedat an NLRB hearing where, as it turned out and is notedabove, only the facts concerning two misconduct caseswere described in the course of witness examination inthe fall of 1985,over 10 months since the Union's firstrequest of numerous inquiries seeking the information.Such limited disclosure as did occur was pursuant to thislitigation,rather than the Union's fruitless requests. I findthat Respondent failed and refused to provide the Unionwith the requested information concerning the picket linemisconduct at all times material including from 9 Janu-ary 1984 throughApril andMay and onward therebyviolating Section 8(a(5) of the Act.NLRB v.Acme In-dustrial Co.,supra;Pfizer,supra;Boeing Co.,supra.More-over,whatever little it did get was untimely communi-cated.Postal Service,276 NLRB at 1288 (1985).Respondent on brief points to the testimony of unionwitnessesTonyRahill and Tom Butler,presidents re-spectively of the Detroit and Madison Heights locals,purportedly supporting the defense that Respondent didprovide the requested information,yet their testimonyreveals only,in Butler's testimony,that Company Repre-sentative Houser gave Butler notification concerning thedischarge of three employees on 2 April and that Butlerhad already seen the telegrams discharging them as of 17March.Further Butler testified he had no prior knowl-edge concerning those employees being discharged, andthatwhen he asked for further details underlying theaction such as "films,writtendocumentation, etc."Houser refused to make any available,tellinghim toawait the NLRB hearings.Yet it was undenied that asearly as 8 February 1984 Respondent had informedUnion Counsel Page it was still studying thetapes(films)taken of the picket line conduct, which Respondent,under Board law was required to produce on request.Square D ElectricCo.,266 NLRB 795, 797 (1983). Undercross-examination by Respondent later,Butler testifiedfurther that they(Respondent)advised him they wouldbe responding to his inquiry independently of an NLRBhearing but testified without contradiction that Respond-ent never did so.Regarding Rahill,his testimony undercross-examination revealed that once the Union hadlearned of the letters identifying those persons who werereceiving discipline for strike misconduct,Local 104 didnot ask for further information.Itwas not the Union'sduty to repeat the often repeated specific request for thenames, locations,and underlying circumstances includingthe tapes reasonably necessary to evaluate the optionsopen to it to represent employees in these matters stillagain simply because some small part of the request,aftermonths of delay,was provided in the form of tele-grams and later letters concerning Respondent's dis-charging the employees on 2 April Rather,itwas forRespondent to prove in this hearing that the numerousspecific requests for information made by union counseland union representatives in writing and orally,identify-ing there requested information specifically-which Ifind the Respondent had in its possession-was in factprovided to the Union by Respondent,and this cited lim-ited testimony barren or elucidating details is insufficientto establish that fact.Nor did any Respondent witnesstake the stand to deny that the Respondent had refusedto furnish the information as alleged in the complaint. Inthe same vein I note further that Union Representative FACET ENTERPRISESWaller testified he received at some date unspecified inthe record information concerning the identity of about10 employees the Respondent had decided to discipline,and while Respondent was in a position to elucidate therecord as to the date and details, it did not do so. Walleralso recalled that he made a second request on 29 Febru-ary 1984 for Respondent to tell him the names andnumber of employees accused of picket line misconductbut was told by Mullane-who did not testify-he wouldbe told after the employees were notified. In short, thereferences on brief by Respondent simply do not estab-lish throughunion'witness cross-examination that Re-spondent supplied the requested information at times rel-evant or substantially to the extent requested or requiredby law calling for timely production of all the requestedinformation deemed relevant.Washington Hospital Center,270 NLRB 396 (1984). Nor is the baldly stated assertionon brief by Respondent's counsel that Respondent pro-vided the Union "and the GC" misconduct informationsufficient enough to pare down the alleged discriminateesfrom 15 to only the 2 "tried before this Court" anywheresupported by the record evidence. Nor would such re-sponse, even if proven, by way of resolving alleged vio-lations of Section 8(a)(3) of the Act being litigated in theformalNLRB hearing, control the determination ofwhether Respondent had violated its collective-bargain-ing duty to comply with Union's requests for informationearlier under Section 8(a)(5) of the Act, the present issuebeing addressed.By way of further justifying its conduct refusing theUnion's request for, inter alia, the identification of thoseunder investigation or to be charged with picket linemisconduct, the number of them involved, their plant lo-cation, the penalities being contemplated, the tapes ofpicket line conduct, and nature of the charges, Respond-ent on brief cites Board cases holding that the produc-tion of employee witness statements in the context of im-minent arbitration proceedings is not required due topossible intimidation of witnesses in such proceedings,and further that the production of whatever "undis-closed" relevant evidence in the hands of the possessor istoo broad a discovery standard hence request for suchare not within the scope of information production re-sponsibilities under the Act as such requests are insuffi-cient to oppose a respondent of the information sought.SeeAnheuser Busch, Inc., 237NLRB 982 (1978); andMa-chinists Lodge 78,224 NLRB 111 (1976). Neitherprinci-ple has any application here where the Union requestedspecifically identified information relevant to its functionand responsibility to represent employeesin a situationfraught with grave consequences for their employmentfree of any request or reference going to employee wit-nessstatements and seeking only germane informationwhich the record discloses as described above, was inthe Respondent'spossessionand for the most part wasderived from its own representatives, supervisors, andagents(rather than employees) in December 1983 andJanuary 1984.NLRB v. Acme IndustrialCo., 'supra, andSquare D Electric Co.,supra at 797.E. Complaint Paragraph 12171The General Counsel here contends that Respondentrefused to bargain in good faith with the Union becauseRespondent engaged in a course of conduct during theparties'negotiations aimed at splitting apart the estab-lished appropriate bargaining unit by unlawfully inducingDetroit employees and the Union to negotiate and accepta separate contract for Detroit plant employees only, ex-cluding unit employees at Madison Heights and Elmira,New York plants, without the Union's consent.BackgroundThe background evidence shows that the parties nego-tiate numerous employment matters, such as wages, pen-sions, insurance, vacations, SUB, paid absences, COLA,and grievance procedure details for all three plants in un-itwide bargaining called "master-agreement" negotia-tions, the settled understanding being that the threeplants are, in general, treated as one unit, though no gen-eralwage schedule is published and there can be minorvariances, such as an incentive bonus at one plant alone.The parties also engage in "local" plant or supplementa-ry bargaining over such subjects as starting and quittingtimes,work rules, job classification structures, wages fora particular position, job bidding, and the like. The over-riding characteristic in all the bargaining that goes on, itisclear, is the unified three plant structured bargainingunit on which the parties contract negotiations have longbeen based over several years, a structure fortified by therequirement that votes of all plants be pooled to ratify anew contract.F. Respondent's 1983 Contract ProposalsIn their entire history of bargaining over successivemaster contracts the record shows no suggestion that themultiplant unit approach had ever been disturbed. How-ever, on 15 November 1983 in an unprecedented action,Respondent for the first time presented a separatelydrafted contract proposal covering numerous masterlevel contract subjects for the Detroit plantalone.(G.C.Exh. 6.) The proposal covered wages, COLA,insurance,SUB, pensions, holidays, paid absences, vacations, tuitionassistance, contract duration, production rates, and lettersof agreement. Respondent also presented a wide-rangingset of separate proposals for Madison Heights and Elmiracombined, excluding any mention of Detroit in anotherdraft.(G C. Exh 7.) This Elmira-Madison proposal,unlikeDetroit's, called for differentgeneralwage in-creases,eliminationof COLA, new insurance benefitsunlike the Detroit proposal, differences in holiday bene-fits, scheduled the discontinuance of paid absences whileDetroit's was merely reduced, and called foreliminationof SUB entirely.1.Union rejectionAfter consideration of the separate documents theUnion accused the company negotiators of trying to splitapart the bargaining unit and rejected such approach, in-sisting that a single agreement covering the three plantsbe negotiated. Respondent witness Robert Childress testi- 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfled the Union never"complained" of any "splitting"effort yetlater in the same day general counsel witnessEllis,UAWvice president,testifiedhe informed Chil-dressand Company Directorof Human Resources PaulDick thatthe Union wouldnot split up the master con-tract(unit),and accusedtheCompanyof putting theUnion in a"trick bag"by givingthe Uniontwo separateproposals all the while knowingtheUnionwould notsplitoff the "national agreement."Ellis testifiedfurtherthat Childresssaid he realized thatwould be the Union'sposition and so informed Respondent President Maloneprior tonegotiations-and that Dickconfirmed the fore-goingNeitherChildressnor Dick denied the foregoingandMalone did not testify.IfurthercreditEllis overChildressthat theUnion objectedto the splitting effectinherent in Respondent'soffer-both asto its separatelydocumented format and its substantially contrastingterms vis-a-vismaster level bargainingsubjectsbetweenthe Detroitoffer and the offerat theother at the otherplants-at the bargaining table,for I believeitwould beunnecessaryfor the Union totake the position it was fora master agreement without theCompany's level of de-manded recoveries and then the parties could look atsome local recoveries"instead"-as describedby Chil-dress himself-unless it was responding with anobjectionto the separate master level proposals put on thetable byRespondent.Furthermore,as shall be noted,the Unionrepeated its objections on later occasionsdescribedbelow.2.Respondent's direct contact with DetroitemployeesUnheeding the Union's objections to divided-unit bar-gaining,Respondent tried to induce employees directlyto accept a separate Detroit contract on 24 November1983,when Detroit Plant Director of Industrial Rela-tions Eugene J. Mullane approached picketing employeesoutside the plant inquiring why they had not returned towork in view of the good contract which had been of-feredDetroitemployees.Employee SallyDorman,whose testimony in this respect was not contradicted,stated that she told Mullane the employees could notaccept the separate contract as it had not been offered to"our sister companies" (plants)and "before we had amaster contract and there was three plants that alwayshad that master contract and the company, Facet, onlyoffered the contract to the Detroit plant."Mullane toldthe employees the Madison plant was moving out andthatElmira made different products than the Detroitplant and that the employees should return to work;whereon fellow picket Jerome Mckenny told Mullane heshould be negotiating with the Union and, "that he know[sic] that we would not accept the contract that did notinclude the other two[plants]."Mullane then leftDorman,Mckenny, and a third picket Vernette Ward,whom he had been addressing as a group,and headedtoward another two pickets.Mullane did not testifyOn 2 December1983, Respondent mailed letters con-taining copies of the Detroit plant only contract proposalto about 140 employees, of that plant alone, not commu-nicating with the other two plant forces in the unit com-prising better than 500 employees overallWithout tell-ing employees why the Union would not submit theoffer to the Detroit force,viz that the offer was unad-dressed to Madison and Elmira plant employees, Re-spondent urged employees to give the union-rejectedproposal serious consideration,adverted to general joblosses for all,the need to continue product and services[ahint strikingDetroit employees would be replaced?]and "invited"employees only at the Detroit plant toreturn to work"now under the terms of the 15 Novem-ber offer."(Emphasis added)Respondent'surgentlyworded and toned entreatment plainly envisaged andcontemplated a dismemberment of the Detroit plant fromthe multiplant unit because the Respondent'sappeal, ifaccepted by Detroit plant employees returning to work"now"under the separate Detroit plant contract, wouldbreak the appropriate bargaining unit apart,leavingMadison and Elmiraemployees to fend forthemselves ina fragmented unit reduced by one-third its size for allpractical purposes,substantiallyweakened or diluted inbargaining strength.Therewas simply no provision inRespondent's2December letter regarding the status ofother unit employees at Madison and Elmira and theimpact on them were Respondent's limited invitation toDetroit employees accepted(G.C. Exh. 8.)3.Respondent's further contacts with picketingemployeesMullane again urged Detroit employees to accept Re-spondent'sDetroit-only offeron 4 December,advisingMaryLewiswith another striking employee present, Do-loresCarter,that she should come back to work since"you have a good contract,"Lewis testifying she under-stood Mullane was referring to the Detroit only proposaldated 15 November.Not as yet successful in the efforts to isolate Detroitemployees from the unit,Respondent adopted new tech-niques and displayed a sharper strategy on 5 Decemberwhen high company official Facet President and ChiefExecutive Officer James R. Malone, together with De-troitPlantManager T. J. Westfall, spoke further withstrikingDetroit employees asembly line worker IlahDrake, job setter Jack Muhaw,and machine shop jobsetter LoydBastuba present at the picket line outside theDetroit plant,urging them to accept Respondent's De-troit plant contract offer and return to work.4.Facet President Malone's appealEmployee Ilah Drake testified that Malone drew em-ployees' attention to Respondent's earlier letter and con-tractoffer,advising employees not to get too upset orconcerned over the excluded Elmira plant employeesoffer because,"they(Elmira employees)were not goingto be thinking of us[theDetroit employees]."DrakestatedMalone said he wanted"us" to come back towork-that Elmira employees could start drawing com-pensation after so many weeks asking pointedly whetherDetroit employees thought the Elmira employees weregoing to offer to share any of their compensation withDetroit employees.Malone then advised employees, "Sothink about yourselves . . . not about the Union," con-cluding remarks at this point with the assertion, "the FACET ENTERPRISESUnion wasn't going to be too worried about [it] becausethe union officials were going to be getting paid regard-lessof whether Detroit employees got any money ornot."Loyd Bastuba testified that Malone urged the Detroitemployees to return to work, picturing the 15 NovemberDetroit plant contract as a fair one. Bastuba told him itwas not fair, "as it didn't give the other plants the sameopportunity and we were all together." Malone respond-ed that that should not matter as the Madison plant wasmoving-would be there no longer-and he was in theprocess of replacing workers in Elmira and, in the longrun,Detroit employees would be alone anyway so "wemight as well accept [the contract] now and return towork." Explaining under cross-examination by Respond-ent counsel that he remembered the conversation becauseitwas important when he talked to someone that high upin the Company, Bastuba recalled that Company Presi-dentMalone told employees if they "didn't return towork they'd be replaced and if that didn't work he'dmove the plant or close." Employee Jack Muhaw testi-fied thatMalone told employees they should "get tomembers and our local to get us to go back to work, hesaidwe were getting . . . it was going to be separatecontracts; but he wasn't breaking up the master" addingthatMadison would be gone in 6 months and Elmira'sfuture was uncertain.In further remarks to the employees later the sameday,Malone told him to persuade union representativesat the Detroit local union to agree on having a vote toreturn to work. Drake further recalls that Plant ManagerWestfall joinedMalone in urging employees to get to-gether and talk Detroit employees into returning towork, at one point asking employees if they had seen amovie about a plant closing, telling them the same thingcould happen to them. Neither Malone nor Westfall testi-fied and the employee accounts are credited.5.Respondent's further requests on 6 and 12December for a separate ratification at DetroitA composite of testimony after careful evaluationbased on minor variances, internal consistency, credibil-ity, and the import or flow in other evidence reveals thatduring 6 December negotiations Respondent continuedto press for separation of the Detroit plant from the unit,thistime,according to Union Assistant Vice PresidentEllis,corroboratedbyUnionRepresentativeJohnMando, openly pressing the Union to allow a separateDetroit employee vote, in effect a separate contract rati-fication.Ellis rejected the request as tantamount to theUnion agreeing to split the unit Union RepresentativeMando,mistakenby 1 day about the date of the 6 De-cember meeting, testified that the union representativeinformed company officials Malone, Dick, and Childressthat the Union was willing to discuss "2-tier" level ofbenefits but such had to be under a master agreement.Company spokesman Childress denied asking for a "rati-fication" vote, but did not deny asking the Union toaffordDetroit an opportunity to vote on the proposal.Further, I credit Ellis over Childress on this point be-cause I found Childress walked a very thin line of dis-tinction-too careful to commend his testimony on this173point as reliable, fully accurate, or unaffected by self-in-terest.Thus Childress denied the Unionevermade accu-sationsthat the Company was trying to split the masteragreementbut testified indeed that Ellis had raised thatvery subject by asking Childressat an earliermeetingpoint blank, "Are you trying to break the master?" And,of course, Mando's testimony reflects pointed union con-cern over preserving the master agreement communicat-ed to Respondent at this meetingAs Respondent, concurrent with above efforts, soughtdiffering benefits at the three plants, the Union respond-ed fulsomely in such respect,agreeingto different levelsat the three plants in a phone call between Ellis andcompany official Dick on 7 December, so long as thebenefits and employees at the three plantsremainedunder the master agreement. In fact, the Union was will-ing to "sell" Respondent's 15 November economic offertoDetroit if Union Representative Ellis could "workout" the Elmira plantissues,as indicated in a report byEllis to Union Vice President Odesso Komar (G.C. Exh39), and by Ellis' testimony regarding a statement he wasquestioned about on examination so long as the masteragreement unit remained intact.Nonetheless, in a conference call on 12 December,Company President Malone again urged on the Unionthat a separate Detroit plant vote be taken on Respond-ent'scontract offer, Union Representative Mando reject-ing the ideaagain.Mando replied, "I said we'd not agreeto break up the master concept, that that was what hewas proposing and we couldn't permit separate votes."Mando suggested the parties get back to the bargainingtable, that they were not that far apart and could workout a settlement-Malone responding he would thinkabout it and call back. Malone did not testify andMando's testimony is credible6 Respondent's 13 December letter to DetroitemployeesInstead of returning to the bargaining table and devot-ing itself to the economicissues,Respondent, the veryday following the Malone conference call, mailed an-other letter to some 140 or so Detroit employees only(G C Exh 9),accusingthe Union of unfairly punishingthe Detroit employees "for the sake of other operations,"claiming itsoffer to the Detroit employees was a fair oneand urging Detroit employees to return to work. Thelettercontains the information that Respondent mayhave to move other manufacturinglinesout of the plantin addition to one already transferred, in order to servicecustomers. There can be no reasonable question but thatin the context fairly established to this point this letterwas yet another reinforcement in Respondent's efforts tobreak apart the Detroit plant from the three-plant unitdiscussed further below, by inducing the Detroit employ-ees to return to work thereby creating a de facto accept-ance of the separate Detroit contract.Stillhammering away at Detroit employees in effortsthatwould divide the unit, Respondent's Detroit PlantDirector of IndustrialRelationsE. J.Mullane talkedwith picketing Detroit plant employee Susan Hagedornon 15 December on the picketline at 8 a.m. asking her 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhy she did not bring her people back to work, warningher that the Company had hired 50 people to work atthe Elmira plant and "we didn't want to see that happenhere," and advising Hagedorn that employees had gottenthe Company's best contract offer in the mail (the 15November offer). She then protested that the employeescould not return to work without a contract. Moreover,as lateas the 9 and 10 January 1984 negotiations, Re-spondent, according to undenied testimony by UnionRepresentativesMando and Ellis that Respondent pre-sented separate draft agreements, was still giving the ap-pearance of seeking separate plant contracts though thenegotiations were on the master level. In fact, in a tele-phone call Ellis recalled as occurring either 17 or 18 Jan-uary 1984, which Facet President Malone had placed toEllis,Maloneagainsought the Union to allow Detroitemployees a separate vote, even alleging to Ellis that theInternationalhad once allowed such a procedure else-where, Ellis responding that the Union would not allowaDetroit vote on an agreement covering them only as"we'd [then] not be able to put together a master con-tract."AnalysisThere is no question on this record that the Respond-ent sought a fundamental alteration in the parties' long-established and appropriate bargaining unit consisting oftheDetroit,Madison, and Elmira plants by seekingthrough coercive methods a separate contract resolutioncovering the Detroit plant employees alone.It is well-established that the subject matter of redefin-ing the composition of a bargaining unit established byeitherBoard certification or the parties' longstandingpractice and agreement touches a bedrock-like source forstability in the parties' collective-bargaining relationshipand is therefore held to be a merely permissive subject ofbargaining about which neither side can insist to thepoint of impasse-in short neither side can force theother to consent to such alteration, though a mutualagreement is permittedNewpaper Printing Corp., 232NLRB 291, 292 (1977);TarlasMeat Co. I,239 NLRB1396, 1397 (1979),Newport News Shipbuilding,236 NLRB1637 (1978);ElectricalWorkers (White-Westinghouse) v.NLRB,604 F.2d 689 (D.C. Cir. 1979);Canterbury Gar-dens,238 NLRB 864 (1978); andGeneralMotors Corp.,120 NLRB 1215 (1958). It follows that if a mutual agree-ment on the matter is lawful, a party can raise the sub-ject at negotiationsin anexploratorymanner or evenwith a specific proposal-even take a strong position inthe matter so long as such efforts fall short of causing animpasse to further negotiations between the parties.But it isalso true as a necessary, logical corollary thatif neither side can attempt to force the other to agree toa change inthe bargainingunitstructure by insisting toimpassein the negotiations on such change, neither caneither party attempt to force the other's consent by anyother means and still fulfill the duty to bargain in goodfaith. If, in addition, such party were to select "other"meansthatwere unlawful, such additional transgressionwould serve to compound the violation of law by seri-ously disrupting the collective-bargaining process stillfurther.Respondent's entreaties to the Detroit employees onthe picketline, and itsdirect mailings to about 140 in theDetroit plant sought a separate contract resolution forthem and were strongly laced with thinly veiled threatsof further reductions in operations and even plant clos-ingRespondent's communications directly attacked theintegrity of the Union by questioning the good faith ofunion representatives,insinuatingthey did not care aboutDetroit employees' interests since the representativeswould still get their own pay even if Detroit employeesdid not. Respondent's communications further disparagedthe Union by accusing it of punishing employees unfairlyfor the sake of other operations-a nonambiguous refer-ence in this context I find-to the Union's allegiance tothe three-plantunit and itsobjection to splitting Detroitemployees away from that unit. President Malone's in-junction-like advice to employees to "so think aboutyourselves . . . not about the Union" could only be aneffort to drive a wedge between employees and theirbargaining representative still further, the wedge alreadyhaving been sharpened by the earlierallusionsto reduc-tions and plant closing.This coercive action aimed at creating "division be-tween the employees and their bargaining representa-tive"in a similarcontext has been held violative of the8(a)(5)mandated good-faith bargaining obligations. Gen-eral Athletic Products Co.,227 NLRB 1565 (1977), andSafeway Trails,233 NLRB 1078, 1081 (1977). Moreover,Respondent's references both specifically and reasonablyinterpreted claims that Respondent is the true source forprotecting the employees' interests rather than the em-ployees' representative with suchclaimsas the Compa-ny's offer being a fair one while the Union is presentedasunfairlypunishing employees. This provides a basis toconclude the Respondent unlawfully sought to under-mine the Union's statusas the employees' representativein order, plainly, to further its divided unit goal insteadof sticking to collective-bargaining matters to the detri-ment of the latter and in derogation of its duty to bar-gain in good faith.Adolph Coors Co.,235 NLRB 271, 277(1978), citingTexas Electric Coop,197 NLRB 10, 12, 14(1972), and, in pertinent part,NLRB P. General ElectricCo., 418 F.2d 736 (2d Cir. 1969), as to an employer un-lawfullydealingwith the union through employeesrather thandealingwith the union as the employees' rep-resentative. See also the dissenting opinion by MemberJohansen inPutnam Buick,280 NLRB 868, 870 (1986),that an employer effort supposedly to merely "communi-cate"with employees "was an explicit attempt to con-vince employees that the Respondent was more interest-ed than the Union in their welfare" and thiswas an indi-cator of bad-faith bargainingsince it"undermined theUnion's status as the collective-bargainingrepresenta-tive."It islikewise true thatin its campaign-like efforts todivide the unit, Respondent sowed the seeds of dissen-sion among the Detroit employees and employees atElmira, pitting the Detroit employees against their fellowunion members by asserting the Elmira striking employ-eeswould soon be receiving unemployment compensa-tion that they would not likely share with Detroit em- FACET ENTERPRISESployees Respondent was then unlawfully importuning toreturn to work as a separateunit.This effort was incommon with Respondent's other efforts to divide theunit by dividing the unity among employees.All these efforts are the exact opposite of good-faithbargaining for "if there is one thing that frustrates collec-tive bargainingwith the majority representative, andcauses nothing but continuing and extended conflict, it isdisruption of the unified action by separating one seg-ment of the whole from others."TarlasMeat Co. II,239NLRB 1400, 1404-1405 (1979).It is well-established that a party is held responsible asintending the foreseeable consequences of his acts whichwere either desired by the person or which, reasonablyviewing matters, were almost virtually certain to occuras a result of the conduct engaged in. By the nature ofthings,Respondent's pressures and exhortations to em-ployees and the Union could only lead to a fragmenta-tion of the long-established master agreement unit. Thisisno mere speculation because once voting to ratify aseparate contract and returning to work pursuant to theterms applicable to them only, as intended by Respond-ent, there would be no viable collective-bargaining asso-ciated reasons for the Detroit plant employees to be anylonger a part of the bargaining unit from which theywould be withdrawn by the force of the described eventsseverely weakening the employees' bargaining represent-ative.At the same time the Respondent would be in abetter, stronger posture to prevail in negotiations con-cerning the remaining employees in the weakened unitlooking in from the outside at Detroit plant employeesback at work. Given the Respondent's ample motive andcontinuing effort to secure this goal as described above,its alleged denials of any such intention, and that it wasonly making proposals "within a master agreement con-tract" have a hollow ring and are not worthy of belief.In this instance,Ifind a preponderance of evidence sup-ports the view that Respondent intentionally sought toforce a division in the appropriate bargaining unit byclearly unlawfully coercivemeans,thereby violating theduty to bargain in good faith most seriously and, by theexercise of such coercion, losing the protection other-wise accorded employer communication to employeesunder the Act in these matters described above.UnitedTechnologies Corp.,274 NLRB 609 (1985), andProctor &Gamble Mfg.Co., 160,NLRB 334 (1966).G. The Trident Defense3Respondent's defense, inter alia, that it cured such vio-lation, if any, in a notice to employees repudiating suchconduct mailed to them no later than 4 February 1984 isfound meritless as such repudiation was clearly not atimely one, coming over 2-1/2 months after it had em-barked on the unlawful conduct on 15 November 1983,and for the further reason that not long after the notice,as described above, Respondent engaged in further un-lawful conduct described below. Such repudiation wastherefore clearly ineffective.KrogerCo.,NLRB3Trident Seafoods Corp.,244 NLRB 566 (1979), affd 642 F 2d 1148(9th Car 1981)1751478, 1480 (1985), citingPassavantMemorial Area Hospi-tal, 237NLRB 138 (1978)..Respondent's furtherassertionthat the Union precon-ditioned settlement of the strike and a contract resolutionon amnestyand dismissalof strike replacements-permis-sive topics of bargaining-on and after 9 January 1984,thereby engaging in unlawful conduct serving as a de-fense to Respondent's unfair labor practice describedabove is patently without merit. In the first place, thebulk of Respondent's unlawful conduct toward splittingthe unit occurred between 15 November 1983 and 9 Jan-uary 1984 as described above so that any alleged conductby the Union on and after 9 January would not serve tojustifyRespondent's unlawful action beforehand de-scribed above, either with regard to the amnesty matteror the replacement of strike replacements. In the secondplace, regarding the amnesty question, it is clear that Re-spondent from 9 January 1984 through April and May1984 and beyond, unlawfully refused to furnish informa-tion regarding picket line misconduct as detailed abovewhich was at the heart of the amnesty problem, and leftthe Union without the facts required to intelligently ne-gotiate a resolution, so that the Respondent can not beheard to "defend" here on the basis of matters fairly aris-ing from alleged union misconduct due to its own unfairlabor practices and responsibility and well after its un-lawful conduct in attempting to split the unit earlier.Grede Plastics,235 NLRB 363, 364 (1978). Third, thestrikers involved in this matter were unfair labor practicestrikers on whose behalf, therefore, the Union was enti-tled to seek immediate replacement by, inter alia, de-manding thedismissalof all strikereplacements.KansasVan & Storage Co.,273 NLRB 855 (1984);Coca-Cola Co.of Memphis,269 NLRB 1101 (1984); andCharles D. Bon-anno Linen Service,268 NLRB 552, 553 (1984). Finally,Respondent's reliance onSCA Services of Georgia,275NLRB 830 (1985), and othercaseson brief, upholdingthe general right of an employer to seek the return ofstriking employees to work-includingaddressing onlysome segmentsof employeesin the unitto doso, is mis-placed _ as in those cases the employer's conduct inmaking sucheffortswas not coercive or intended todivide the established bargaining unit,aswasthe casehere, which renders Respondent's citations inapposite.H. Respondent's Refusal to Reinstate LemuelHarrison and Sally DormanDuring the course of picketing at Respondent'sElmira,New York, and Detroit and Madison Heights,Michigan facilities employing 550 employees several inci-dents involving violence, threats, and property damageoccurred, and were attributed to the striking employeesby eyewitness accounts and security guard written re-ports identifying those responsible. Acting on this infor-mation, Respondent, at the conclusion of the strike, re-fused reinstatement to numerous employees resulting intheUnion filing charges alleging discriminatory dis-charge under Section 8(a)(3) of the Act regarding 15 em-ployeesThis number fell to only two, Harrison andDorman, at the hearing, the allegations covering theothershavingbeendropped.Harrison,aMadison 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHeights plant employee, was admittedly present on thepicket line at both his plant and Respondent's Detroit fa-cility frequently during the strike and is placed at thescene of many disruptive confrontations between strikingemployees and company personnel, guard forces, andlocal police.Thus, guard AltonBuchanan,employed byan outsidesecurity force company testified to several encounters hehad with Harrison, who was according to Buchanan,identified to him by Industrial Relations Director DonHouser as a suspected source of danger to employeesand property at the onset of the strike. Buchanan, in re-sponse to my questioning, testified that Houser pointedtoHarrison, then several feet away, and identified himby name as a company employee on the occasion noted.Buchanan testified that during the strike, on 5 December1983 at the Madison Heights plant, he saw Harrison pusha vice president in the security force company, RogerSchmedlin, from behind, the force propelling Schmedlinto the ground in front of oncoming traffic, injuring hishand and knee, and tearing his pants. On 3 January 1984,he testified, also at Madison Heights, Harrison waved aknife 2 or 3 feet away from Buchanan and other securityforcemembers as they approached the picket line,threatening to cut them and at one point further exclaim-ing to a firm official, "I'll cut your white ass " Again atthe Madison plant, on 5 January, Buchanan testified thatduring a large massing of pickets, he saw police strug-gling to restrain Harrison, who was also seen by Buchan-an kicking the sides of cars and hitting automobiles withhispicket sign.Buchanan further observed Harrisonthrowing firewood and sticks, nearly hitting Schmedlinbut for Buchanan's pushing the latter aside, on 12 or 15January, at the Detroit plant when, he also testified, Har-rison threw bottles,rocks,and stones at Buchanan andfellow security quards. On 15 or 16 January, back at theMadison plant,Buchanan again identified Harrison asthreatening, in their general direction, about 1 foot away,tocut them, describing Harrison's approximate age,height, and weight for the recordMilton J. Sheehan, then a Detroit plant employee, tes-tified that during the Company's effort to remove ma-chinery on 16 January 1984, while trucks were attempt-ing to enter the plant's premises,he saw Harrison (mis-takenly namedby him as "Harris") jump on the cab ofone of the trucks, beating on the truck with a 4-foot-longwooden picket sign, and screaming at the driver Shee-han reported the incident to Gene Mullane, director ofindustrial relations at the Detroit plant. He testified thatHarrison(and Sally Dorman) were the most "visible,"the most "violent," and that he knew Harrison, who hadbeen identified to him as an employee from the Madisonplant by another person during prior occasions involvingpicket line occurrences when Sheehan had asked aboutHarrison.I found no basis in the testimony offered by Buchananand Sheehan to doubt their credibility while, on theother hand, I found Harrison's explanations concerningthe knife and assault incidents unconvincing.It is clearon this record that the Respondent acted pursuant to thereports concerning Harrison's conduct on the picket linewhen it refused to reinstate him, as there is not a scintillaof evidence tending to show such reports were mistakenor fabricated, or that Respondent based its action on anyother reasons. In sum, I find that Respondent had a rea-sonable, honest basis for its belief that Harrison had en-gaged in improper activities while on the picket line ren-dering his conduct as a striking employee unprotected bythe Act. Accordingly, the burden fell on counsel for theGeneral Counsel to prove by a preponderance of the evi-dence that Harrison had not been engaged in any unpro-tected activities forming the basis for his not being rein-stated.Harvey Engineering Corp.,270 NLRB 1290, 1301(1984). This he was unable to do.In this connection, I have considered the contentionthat Buchanan's testimony that Houser identified Hai ri-son to Buchanan was hearsay on the issue of whether theperson pointed out to Buchanan by Houser was in factHarrison and agree that such would be hearsay regard-ing that issue, as well as Sheehan's testimony that'some-one had identified a picket as Harrison to him. However,the central or overridingissue iswhether Respondenthad a reasonable basis to believe Harrison had engagedin the cited conduct On that issue, of course, the identi-ficationof Harrison plays an important part, but therecord is devoid of any reason why Respondent couldnot reasonably rely on the reports of Buchanan andSheehan as described.Harvey Engineering Corp.,ibid;citingGeneral Telephone Co. of Michigan,251 NLRB 737(1980), affil. 672 F.2d 894 (D.C. Cir. 1981). It was Re-spondent's own Director of Industrial Relations DonHouser, who had reportedly made the identification forBuchanan, and there was no reason for Respondent toquestion or reject the account given by Sheehan, whosewife worked at the Madison plant, like Harrison, whowas placed at the scene of violence by Sheehan on sever-al occasions so that it would be natural or reasonable forRespondent to accept his identification as reliable. Thus,it is clear that the testimony by both witnesses concern-ing their being told the striker was Harrison is not unreli-able hearsay on the limited question of what they weretold; consequently, this finding of fact, to that limitedextent, is based on uncontradicted, probative evidence onwhich both Respondent and the above conclusion is enti-tled to rely. Nor is counsel for the General Counsel prej-udiced by such finding for he had the opportunity, andexercised it, to cross-examine both witnesses as to whatthey were told and, further, to recall Houser and test theaccuracy and reliability of his reported identification ofHarrison to Buchanan under cross-examination, butchose not to do so.SallyDorman,a striking Detroit plant employee, waslikewise denied reinstatement by Respondent at the con-clusion of the strike. At this hearing six witnesses credi-bly testified that they saw Dorman, during the picketingat the Detroit plant in January and February, engage inscreaming,threatening conduct against company person-nel, attacks on company and employee vehicles by beat-ing on cars and trucks with picket signs, her fists andfeet, and brandishing a 6-foot-long wooden picket signmenacingly toward employees, calling them scabs whilewaving it in such fashion that one witness testified he feltshe was about to attack the employees. Each of the wit- FACET ENTERPRISESnesses, including Sheehan for whom Dorman onceworked,was able to identify Dorman based on their per-sonal knowledge of who she was, either because of beinga long-term coemployee or supervisor or personnel ad-ministratorwho had prior direct contact with her.Dorman herself,though down-playing or denying someof the reports, admitted the police had to twice orderher to stop"touching"vehicles entering the plant, butrefused to testify under oath.Director of ManufacturingWilliam Popadynec, himself a witness to Dorman's beat-ing on car windshields with her picket sign of 14 Janu-ary, and hitting the side window of an incoming planttruck three or four times on 16 January with her picketsign,testifiedDorman was discharged for her conductthat he and others had reported as summarized above.Based on the foregoing,Ifind that Respondent lawfullydenied reinstatement to strikers Dorman and Harrisonbecause they engaged in picket line misconduct clearlyexceeding the bounds of peaceful and reasoned conductrequired by law so as to coerce or intimidate employeesin the exercise of rights protected under the Act as wellas other persons who do not enjoy the protection of Sec-tion 7 of the Act.Clear Pine Mouldings,268 NLRB 1044(1984);Southwest Forest Industries,273 NLRB 765 (1984);New Galex Mirror Corp.,273NLRB 1232 (1984); andHarvey.EngineeringCorp.,supra. Counsel for the GeneralCounsel's reliance on case authority to the contrary isunavailing because in the authorities cited by him therewas a preponderance in evidence showing either that theemployers' belief regarding the employees'misconductwas mistaken,or that there was no basis at all to con-clude the employees had engaged in the misconduct, theopposite of this situation.I.Respondent'sUnilateral ChangesThe complaint alleges that Respondent made numer-ous changes in preexisting employment conditions at thestrike's end on 17 February 1984 without bargaining withthe Union:by dispensing with the parties' contract-estab-lished grievance procedure;reducing the number of rec-ognized shop stewards at the Detroit plant from six tothree; denying the Elmira local union president, a shopcommitteeman,access to the plant and his right to recallbefore other employees thereby denying him supersenior-ity under the parties'agreement; and further,by reduc-ing the amount of company-paid time accorded employ-ee union committeemen and officers engaged in represen-tational matters in the Detroit plant.The sworn testimony of witnesses McElligott,Waller,Bastuba, and Rahill establishes without contradiction thatwhile the parties'agreement covering the three plantswas in effect,including concurrent supplementary agree-ments, the parties were bound by contract provisions andpractices establishing a step-by-step grievance procedurewhich could be initiated by written complaints on pre-pared forms.Six shop stewards were recognized by theCompany at the Detroit plant,plant access for union of-ficers to represent employees,superseniority in recall forlocal union officers and shop committee members, paidtime for conducting union-management-employee relatedmatters viz:to the local's president,vice president, andfinancial secretary 3-1/2 hours a day, grievance commit-177tee chairman 10 hours a week,and union stewards andchief stewards were granted a reasonable amount of timeto handle grievances.The parties are not in dispute overthe particulars established and in force by contract priorto the strike'sconclusion, and Respondent made noeffort at the hearing or on brief to deny same.I findthese employment conditions to have been in existence atall relevant times herein. See (G.C. Exh.3),Local 104Supplemental Agreementarticle I,paragraph 4; id. at 6;and Local 604Supplemental Agreementat 6 and 12, para-graph 28.On the strike's conclusion Respondent instituted wide-ranging changes in the employment conditions of its em-ployees.DetroitGrievance Committee Chairman LoydBastuba testified without contradiction that Detroit Per-sonnel Director Mullane told him after Bastuba had re-turned to work and had occasion to ask Mullane for agrievance form that,"there was no longer any contractbetween us and the company and there was no longer agrievance procedure,"soMullane refused to give himany grievance forms.Bastuba further testified that the"whole format of filing a grievance was gone-allyoucould do was talk with Mullane-[though] normallytherewere steps with foreman involved."On cross-ex-amination Bastuba said,"We had no procedure-had toacceptwhatMullane decided after we returned towork."Detroit Local Union President Tony Rahill also testi-fied that after his return to work he had a discussionwith Mullane on 27 or 28 February,the latter informingRahill of reductions in the amount of paid time for unionplant representatives to 2 hours a week,only for thethree top officials, elimination of three area stewards andthat the three remaining chief stewards would have notime in the plant.When Rahill asked for the reasonbehind Respondent's action,Mullane told him, "you'reback on unconditional offer.No contract,no representa-tion and no grievance procedure."Rahill further testifiedthat there was no grievance procedure after employeesreturned to work.In a phone call from Mullane to Union Staff Repre-sentativeWalter Waller on 29 February in response to aquestionWaller had raised earlier regarding representa-tion in the plant,Waller testified Mullane said, "they didnot have to recognize anyone as far as representationpurpose but because of the relationship we had we'd rec-ognize three stewards in the plant but they'd not haveany privileges as far as writing grievances is concerned."When Waller asked, "What was the sense in recognizingthese people if they can't use the grievance procedure,"Mullane replied,"Well, you came back unconditionallyand as far as the grievance procedure is concerned, wedon't have to do it and that's our decision ... and wedon't have to bargain on it." Waller testified that therewas no formal grievance procedure in place after thestrike concluded.In the same timeframe Fred McElligott,who servedvariously as president,vice president,and a member onthe shop committee at the Elmira plant at all relevanttimes,testified he arrived at the plant on 24 February at1p.m. and asked for access to the plant bcause he was a 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion official and there were union members in the plant,but was informed by the secretary to John Evans,direc-torof industrial relations at the Elmira plant, that"there'd be no union officials let into the plant." McElh-gott,who testified without contradiction that about 40employees had been recalled to work since the uncondi-tional offer on 17 February while he had still not beenrecalled on the 24 February occasion described despitehis nght to preferential recall before the others under theparties agreement,asked the secretary-a long-time ac-quaintance at the plant-to have Evans call him. EvanscalledMcElligott later at the union hall,confirming thatthere would be no union officials allowed in the plant.On cross-examination,McElligott stated that the secre-tarywas referring to union stewards being barred aswell, and that when he asked Evans during the phonecallwhether there would be representation for the unionpeople in the plant,Evans said there would be no unionrepresentation allowed in the plant,and refused McElli-gott'srequest for a written statement explaining thereason.Evans did not testify.As was recently noted with Board approval inPRCRecording Co.,280 NLRB 615, 634-635 (1986).It is the Board's obligationto protectthe processby which employersand unions may reach agree-ments with respect to terms and conditions of em-ployment.Sea BayManor Home,253 NLRB 739,740 (1980);NLRB v. C & C Plywood Corp.,385 U.S.421, 428 (1967). OldMan's Home of Philadelphia,265 NLRB [1632 (1982)], theBoard, quoting fromthe basicauthorityin this area,NLRB v. BenneKatz,369 U.S. 736, 743 (1962),notes that the Su-premeCourt held:A refusal tonegotiateinfactas to any subjectwhich is within § 8(d) and aboutwhich theunion seeks to negotiate,violates§ 8(a)(5)though theemployer has every desire to reachagreement with the union on anover-all collec-tive agreement and earnestly and in all good faithbargainsto that end. We holdthat an employer'sunilateralchange in conditionsof employmentunder negotiations is similarlyaviolationof§ 8(a)(5) for it is a circumventionof the duty to ne-gotiatewhich frustratesthe objectiveof § 8(a)(5)much asdoes a flat refusal[emphasisadded].An employerhas a statutory obligation to contin-ue to followthe terms and conditionsof employ-ment governing the employer-employee, as opposedto the employer-union,relationship in an expiredcontract until it has bargained to impassewith thecollective-bargaining representativeof itsemployeesunless the union fails to timely request bargainingfollowing the employer'snotice of an intention tomodifyNLRBv.Haberman ConstructionCo.,618F.2d 288, 302-303 (5th Cir. 1980);NLRB v.Anton-ino'sRestaurant,648F.2d 1206, 1214 (9th Cir.1981);Bay AreaSealers,251NLRB89 (1980), enf.denied 665F.2d 970 (9th Cir.1982);HenhouseMarket,175 NLRB 596 (1969), enfd.428 F 2d 133(8th Cir.1970). Even ifan impasse is reached, a uni-lateral change cannot be made unless it is reason-ably encompassed within the employer's preimpasseproposalTaftBroadcastingCo.,163 NLRB 475, 478(1967), enfd.sub nom.TelevisionArtists v.NLRB,395 F.2d 622 (D.C. Cir.1968).See alsoPRC Recording Co.,280 NLRB 615 (1986). Thequestionof whetherthe unilateral change is encompassedor within the ambitof theproposals already made andrejected is not so much governed by timing or specificaspects of a change butsuchchange cannot,it is clear,exceed the positionsand offer previouslyextended to theunion,cf.StoneBoatyard,264 NLRB981 (1982); andNLRB Y. CromptonHighlandMills,337 U.S. 217 (1949).Turning to the Respondent's conduct I first note thatit impacted on deeply imbedded terms and conditions ofemployment governing the "employer-employee, as op-posed to the employer-union relationship"the latterbeing illustrated by, for example unionsecunty,arbitra-tion,and check-off provisions.PRC Recording Co.,supraat 667,quotingFreedmanElectric,256 NLRB 432, 443(1981)Thus,Respondent's undeniable rejection of the parties'entire, carefully crafted,and long-established formal pro-cedure forthe imitation and step-by-step handling andresolution of employeegrievancestruck atthe heart ofthe employer-employee relationship dispensingwith writ-ten grievancesand procedural steps designed to resolveproblems in anorderly,understood-in-advance process inwhich therights of employees and the employer wereunderstood and agreed on.Such a rejection is calculatedto leave the parties' earlier system for resolvingemploy-ee-employer related grievances in a shambles. Therewere no pnor negotations,union consent,waiver, oroffersby Respondent concerning the elimination of theparties'formal grievance procedures,and I thereforeconclude Respondent'sannounced repudiation and uni-lateralcancellation thereof as found above to violateSection 8(a)(5) of the Acton the cited authorities above.See alsoGraniteCity Steel Co.,167NLRB 310, 316(1967).Concerning as it did the availability of their unionstewards to receive and adjust grievances from employ-ees against their employer,Ifurther find the subject ofpaid representational time for plant union representativesand the number of union stewardswhichRespondent re-duced at the Detroit plant to also be within the above-descnbed relationship of employment conditions that sur-vived theexpirationof theparties' contract.The recordestablishes that Respondent's last offer to reduce suchpaid time was limited to a reductionof only one-halfhour a week from 17-1/2, no time outside the plant forthe grievance committee chairman,no reasonable time inthe plant,but thearea stewards and chief stewardswould have reasonable time for grievances. In action re-ducing thosebenefitsin sharp contrast to both theirformer level under the parties' agreement as well as itslast offer, Respondent eliminated paid time for all unionrepresentatives except the three top union officials at De-troit and,regarding them, wiped out all but only 2 hoursfrom the former17-1/2 hours,eliminated three areastewards, and disclosed there would be no paid time for FACET ENTERPRISESthe remainingchief stewards in the plant. Even underRespondent's theory of defense on brief of impasse butfor the elimination of the positions of three area stew-ards,which is in accord with the Respondent's prioroffer on this subject, Respondent's action was substantial-ly beyond the ambit of earlier proposals and also as towhich, further, I find there was no union consent orwaiver.Moreover even though the reduction in thenumberof stewards to three was in accord with the Re-spondent's prior offer, Respondent failed to establish anyjustifying prior impasse in local Detroit plant negotia-tions in thisarea,unionconsent, or waiver, hence the re-duction, like the elimination in paid representation time,was violative of the Act. See cases cited inBay AreaSealers,251 NLRB 89, 90 (1980).As further notedin PRC Recording Co.,supra at 636,"As noted inCaravelle BoatCo., 227 NLRB at 1357, it is`axiomatic that unilaterallychangingthe method of re-calling employees is violative of the Act' (unilateralchange in recalling employees according to seniority)."Respondent's failure to recall McElligott until 28 Febru-ary 1984, having recalled about 40 employees before himdespite his admitted contract superseniority in recallworked a unilateral change in the existing methods of re-calling employees thereby violating the Act. Respondent,herein found to have unlawfully refused to reinstate theunfair labor practice strikers includingMcElligott ontheir tender of unconditional offers to return to work inviolation of Section 8(a)(3) of the Act, and to have, inMcElligott's case, additionally refused to reinstate himaccording to his seniority in violation of Section 8(a)(5)cannot now defend its action denying McElligott accessto the plant for the purpose of representing employees asunion president and shop committeeman on the basis thathe wasnot an"active employee" under the parties'former agreement for such result would reward Re-spondent on the basis of its own violations of employeerights andcontinuingstatus as employees under the Act.Rebuffed at the plant office and in the phone call fromEvans from entering the plant, McElligott and otherElmira plant employees serving as stewards were unlaw-fully deprived of their rights under the Act. R. C.Cobb,Inc.,231NLRB 99, 104 (1977). For the right of accessdenied here was a long-established practice contractuallyrequired in the past, and survived the expiration of thecontract. Such denial removed a "real and substantialbenefit,"GraniteCity Steel Co.,167NLRB 310, 315(1967);J & H Rainwear,273 NLRB 497 (1984);HoustonCoca-Cola Bottling Co.,265 NLRB 766, 778 (1982); andKinard Trucking Co.,152NLRB 449, 450 (1965). InGranite City,supra, it was noted:This is not to say that the statute freezes Re-spondent to the existing practices on plant access. Itis to say that prior to effecting changes therein it isunder a duty to give its employees' statutory repre-sentative an opportunity to bargain concerning pro-posed changes. The bargaining representative is en-titled to "an opportunity to presentarguments tothe employer to dissuade him from effecting thechange, and also an opportunity to propose alterna-tivesor compromises which might moderate the179change so as to accommodate the interests of theemployees as well as of the employer.[KinardTrucking Co.,152 NLRB 449, 450 (1965).]Respondent never afforded the Union an opportunityto bargain about this action depriving union access at theElmira plant, and offered no valid reasons for imposingthe change, which was material, substantial, and signifi-cant, hence a further refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act, as were the earlier re-lated unilateral changes in employment conditions de-scribed above.J.The Prolongation and Conversion of the StrikeRespondent's unlawful insistence to impasse on theEBW proposal, as discussed and established above, sub-stantially contributed to causing from its outset the unfairlabor practice strike at the Madison Heights plant begin-ningon 3 November 1983. The record is clear that be-ginningon 2 December 1983 Respondent's unlawful ef-forts to divide the three-plant unitservice to prolong thestrike, begun earlier at all the plants and as a result, fromthat date forward to its conclusion on 17 February 1984,the strike for such additional reasons was an unfair laborpractice unitwide strike.Thus, the Union filed unfair labor practices concern-ing, interalia,Respondent's unlawful conduct seeking todivide thebargainingunit on 15 December 1983 (G.C.Exh. 1). The charges were read and explained to strikingemployees at local unionmeetings,along with, at Madi-son, transmittal letters to Company President Malonefrom Union Vice President Komar and Union AttorneyPage to the NLRB Regional Office, employees being ad-vised the strike was an unfair labor practice strike Smithadvised unit members Barbra Terrace and Randy Bernerto print new picketsigns statingthe picketing was overunfair labor practices. Smith and Madison plant formeroperatorGuisippi Scianimanico testified to such signsbeing carried thereafter, the latter supplying a photo-graph of same. (G.C. Exh. 209.)Similarly, at the meeting for Detroit plant striking em-ployees on 24 December 1983, Detroit employee Local104PresidentTony Rahill testified that assistant toUAW Vice President Jim Ellis was present to give em-ployees an update on negotiatons and said (Ellis) that theUnion was filing unfair labor practices against the com-pany-"that people on the [picket] line were being ap-proached by management asking them to come back towork with no contract and no union " Rahill further tes-tifiedon cross-examination that Ellis explained "aboutthe [letters] the company had written and the Union hadwritten to the company," the Company using unfairlabor practices "as far as talking to people on the picketline, trying to get them to come back to work without acontract."Rahill described a request by Ellis that ifanyone other than those who had given statements wasapproached on the line they should make themselvesknown. Further direct evidence that Respondent's un-lawful efforts to break apart the Detroit plant employeesfrom the unit fueled Detroit employees' resolve to con-tinue the strike is found in employee accounts described 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabove when Respondent officials approached picketingDetroit employees seeking their separate return to workon 24 November and 5 December 1983. Such appealswere rejected, employees voicing quickly and stronglythe views that Respondent's proposals were aimed atseparation of theunitconsisting of "sister locals" wereall together (employees Sally Dorman, Jerom McKenny,and Loyd Bastuba).Witness Fred McElligott servedas anemployee for 21years at the Elmira plant and held the position of vicepresident and acting Local 604 president, as such being amember on the shop bargaining committee throughout1983 and 1984 negotiations for a new contract. He testi-fied credibly that he knew the Union had filed the unfairlabor practice charge noted above on 15 December 1983,asUnionDistrictRepresentative JackManione andUAW Counsel Leonard Page so informed him.He testified that during a local union meeting attendedby some 175 local union membersduringthe third weekinDecember 1983 Manione described company letterssent to one plant seeking a return to work by them with-out the other twoplants,and a meeting between theCompany and the Union where company negotiatorChildress sought only the return of the Detroit plant towork. He then read the unfair labor practice charges in-volving Respondent's unlawful efforts to split the unit tothe assembled striking employees and that numerousmembers expressed the view that "that they all went outon strike together and they will stick together. There isno way one plant will go back to work without theother twounits."McElligott, an employee at Elmirahimself for 21 years and personally involved in the nego-tiationswas asked, based on his discussions,inter alia,with fellow striking employees and members under hisleadership in the local union what effect the Respond-ent's separate(unit)proposals had on the strike, if anyHe replied, "Itmadethe membership more stronger thanwhat they were. They were all more determined to sticktogether," and "to continue to strike and to continue tohold together the threeunits...114Thereafter, until the conclusion in the strike, picketingemployees carried newly paintedsigns,made by McEll•-gott, stating that Facet was charged with unfair laborpractices from around 21 or 22 December until 17 Feb-ruary.There were some 360 employees at the Elmiraplant and only 300 combined at Madison and Detroit sothatan agreementopposed by Elmira unanimouslywould not pass, and McElligott testified that Respond-ent's "separation" proposals were opposed at Elmira.Respondent's conductwas calculated by unlawfulthreats and coercion to strike at the core of the employ-ers'bargainingrepresentative's source of bargainingpower, the combinationin a single bargainingunit of em-ployees at all three plants, and such conduct foreseeablytherefore would strengthen strikers' resolve to continueprotecting the survival of such unit-since such survivalwas linked to the Union's chances of securing a better"During his testimony, McElligott at first mistakenly placed the occa-sionwhen Respondent's efforts to divide the bargaining unit were dis-cussedwith employees as mid-October, but corrected himself shortlyafterward by placing it in December, his correction being rendered in aspontaneous and candid mannercontract and thus the employees' own best interests interms of improved employment conditions; and the wayto protect that interest was to continue the strike, suchreasons for doing so being repeatedly communicated toRespondent by employees and their representatives. Ashas been stated before, "More concrete evidence ofcausal connection between a violation and the reason fora continuation of a strike can hardly be imagined."Gen-eral Athletic Products Co.,227 NLRB at 1576The employees were aware of this conduct from 2 De-cember 1983 through the end of the strike, as detailedhere and as it has been noted with Board approval, andas the complaint here alleges such conduct "prolongedthe strike" because it frustrated collective bargainingwith the majority representative and caused nothing butcontinued and extended conflict disrupting unified action"by separating one segment of the whole from others."TarlasMeat Co.,supra at 1405 Further, a careful assess-ment of the parties' bargaining efforts reveals that atevery turn when a glimmer for possible negotiationsheadway arose, the specter of Respondent's unlawful ef-forts to seek a separate contract resolution for the De-troitplant dashed the prospects for agreement and Iview the record in the connection, as a whole, furthersupports the finding of a causal connection between suchand a prolongation in the strike.Blue FountainManor,270 NLRB 199, 206 and case cited at fn. 14 (1984), inwhich it is stated, "the Board has held in numerous casesthat such a connection may be inferred from the recordas a whole." Moreover, the fact that union-granted newsmedia interviews omit mention of all the causes for astrike is immaterial, since not shown to have been intend-ed as a complete explanation for such activity being un-dertaken.Berbiglia, Inc.,233 NLRB 1476, 1497 (1977).Ifind that the strike at all three plants 2 December1983 until its conclusion became an unfair labor practicestrike-the strike at Madison being an unfair labor prac-tice strike from its inception on 3 November 1983 and inthe alternative like the situation unitwide, becoming anunfair labor practice strike on 2 December 1983TarlasMeatCo., supra;Buffalo Concrete,276 NLRB 839 (1985);Charles D. Bonanno Linen Service,268 NLRB 552 (1984);andBlu-Fountain Manor,supraAccordingly, by refusing immediate reinstatement tothe striking employees on and after their unconditionaloffer to return to work on 17 February 1984 as therecord clearly established, Respondent also violated Sec-tion 8(a)(1) and (3) of the Act.Kansas Van & Storage Co.,273 NLRB 855 (1984),Coca-Cola Co. of Memphis,269NLRB 1101 (1984); andCharles D. Bonanno Linen Serv-ice,supra at 552-553CONCLUSIONS OF LAW1.Facet Enterpnses, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union and its Locals 104, 771, and 604 arelabor organizations within the meaning of Section 2(5) ofthe Act.3Respondent officials as identified hereinabove in theparagraph onAgency Statusare supervisors and/or FACETENTERPRISESagents and representatives of Respondent within themeaningof the Act.4The employees described above under the headingrelated to this finding constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.5.At all times material the Union and its locals havebeen the designated exclusive representatives of the em-ployees in the appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) of theAct.6.By insisting to impasse on the adoption of its pro-posal concerning the exclusion from the unit of the elec-tron beam welder classification, a permissive subject ofcollectivebargaining,duringnegotiationswith theUnion, Respondent violated Section 8(a)(5) of the Act.7Respondent's conduct described above in paragraph6 was a contributing cause in the strike commencing on3November 1983 at the Madison Heights plant, whichthereby was an unfair labor practices strike from its in-ception.8.By refusing to furnish the Union with informationconcerning (a) the Company's financial status, (b) move-ment of jobs and machinery from the Detroit plant, and(c) picket line misconduct, all the foregoing being rele-vant and necessary to the Union's collective-bargainingresponsibilities,Respondent violated Section 8(a)(5) ofthe Act.9.By engaging in conduct, commencing on 2 Decem-ber 1983, particularly described above as being calculat-ed to split off the Detroit plant from the established ap-propriate bargaining unit Respondent refused to bargainin good faith with the Union thereby violating Section8(a)(5) of the Act.10.Due to Respondent's conduct described above inparagraph 9, the economic strike at the Detroit andElmira plants underway since 7 November, was pro-longed and thereby converted to an unfair labor practicestrikewhile the strike at Madison described in paragraph7 above, for such additional reason, in the alternativewas an unfair labor practices strike due to such conductcommencingon 2 December 198311.By unilaterally changing the employment condi-tions of its employees as to the established grievance pro-cedures, number of shop stewards, paid time for repre-sentationalmatters, seniority recall rights, and plantaccess, as described in detail above, Respondent furtherviolated Section 8(a)(5) of the Act12. By refusing, commencing on 18 February 1984, theday following their unconditional offer to return towork, to immediately reinstate unfair labor practice strik-ers to their old jobs, discharging, if necessary any re-placements with respect to Madison Heights hired fromthe strike's inception, and regarding Detroit and Elmira,hired after the strikes there were converted to unfairlabor practice strikes (discussed further below in theremedy section of this decision) Respondent violatedSection 8(a)(1) and(3) of the Act.13.The aforesaid unfair labor practices affect com-merce within the meaningof the Act.14.There is no preponderance in the evidence to es-tablish thatRespondent unlawfully discharged Lemuel181Harrison and Sally Dorman or has otherwise violatedthe Act.THE REMEDYThe record contains passing references to relocationsof the Detroit plant to Detroit environs several monthsafter the strike concluded and the Madison Heights plantoutside Michigan, but these matters were not directly in-volved in theissueslitigated before me, and the full cir-cumstances were not disclosed. Accordingly, the normalremedies for Respondent's unfair labor practices are war-ranted leaving any matter of mitigating circumstancesremedy-wise, to supplementary compliance proceedingsif such is demonstrated to be warranted. It will thereforebe recommended that Respondent cease and desist fromengaging in the aforementioned unfair labor practices,and to take certain affirmative action including, on re-quest to bargain in good faith with the Union designedto effectuate the polices of the ActRespondent having set in motion unlawful new termsand conditions of employment,itisnecessary underBoard law to order restoration of the contractual statusquo ante in the respects noted hereinabove in which Re-spondent acted unlawfully, to the extent feasible, andwithout imposing an unwarranted burden on Respond-entT.M.L. Supply,258 NLRB 604 (1981);S.FreedmanElectric,256NLRB at 432; andHood Industries,248NLRB 597 fn. 3. Included in such remedy it will be rec-ommended that Respondent make whole its employeesfor any loss of pay or other employment benefits thattheymay have sufferedcommencingon 18 February1984 by reason of Respondent's unilateral changes of itsemployees' terms and conditions of employment, as pre-scribed inOgle Protection Service,183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest as com-puted inFlorida Steel Corp.,231 NLRB 651 (1977).E.G.& G Florida, Inc.,279 NLRB 444 (1986)Respondent having violated Section 8(a)(1) and (3) ofthe Act, when on 18 February 1984, and thereafter, itunlawfully refused to reinstate unfair labor practice strik-ers on their unconditional offer to return to work, offer-ing only to reemploy them when positions became avail-able by normal attrition among poststrike permanent re-placements and even then only pursuant to terms andconditions of employment unlawfully imposed, I shallrecommend Respondent be ordered to offer immediatereinstatement to allMadison Heights plant strikers totheir former or equivalent positions, discharging any re-placements hired on or after 3 November 1983 underterms and conditions of employment of the expired con-tracts, and to make them whole for wages and other ben-efitsmeasured under status quo ante conditions, lost byvirtue of Respondent's unlawful conduct. Backpay to theMadison Heights unfair labor practice strikers refusedlawful reinstatement shall be computed from 17 February1984, the day of their unconditional offer to return towork,Exchange Bank,264 NLRB 823 (1982), with ulti-mate net loss of earnings being computed as prescribedinF.W. WoolworthCo., 90 NLRB 289 (1950),plus inter-est as setforth inIsisPlumbing Co.,138NLRB 716(1962), andFloridaSteelCorp.,supra.Backpay shall 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcease on offering such employees reinstatement to theirformer or substantially equivalent jobsPRC RecordingCo., 280 NLRB at 99.Regarding the Detroit and Elmira plant strikers-andon the alternative additional theory should such be foundon appeal that they did not become unfair labor practicestrikers until the strike was converted to an unfair laborpractice strike beginning on 2 December 1983 as a resultof Respondent's unlawful efforts to split the bargainingunit as described above, the Madison Heights plant em-ployees-the following remedy shall be recommended.On 17 February 1984, the Union requested uncondi-tional reinstatement on behalf of all employees who par-ticipated in the strike begun on 3 November 1983 atMadison Heights, and 7 November elsewhere. The strikewas converted to an unfair labor practice strike by theRespondent's violation of Section 8(a)(5) beginning on 2December 1983. Accordingly, I recommend the Boardrequire the Respondent to reinstate to their former orsubstantially equivalent positions all strikers who werenot permanently replaced before 2 December 1983 with-out impairment of their seniority and other rights andprivileges. In order to make room for them, the Re-spondent shall dismiss, if necessary, all persons hiredafter 2 December 1983. If, after such dismissal, there areinsufficient positions available for the remaining formerstrikers, those positions which are available shall be dis-tributed among them without discrimination because oftheir union membership or activities or participation inthe strike, in accordance with seniority or other nondis-criminatory practice utilized by the Respondent. Back-pay for such strikers will be computed from 17 February1984 until the date of their reinstatement according totheIsis,Woolworth,andFlorida Steelformulas designatedabove. Those former strikers who were permanently re-placed prior to conversion and for whom no employ-ment is immediately available shall be placed on a prefer-entialhiring list in accordance with their seniority orother nondiscriminatory practice utilized by the Re-spondent, and they shall be reinstated before any otherpersons are hired or on the departure of their preconver-sion replacements SeeGulf Envelope Co.,256 NLRB 320(1981), andWindham Community Memorial Hospital,230NLRB 1070 (1977).Ashe Brick Co.,280 NLRB 1383(1986).No striking employee, found discharged forcause, need be reinstated provided that backpay andother benefits shall be paid to any such employee dis-charged after 17 February 1984, from that day until dateof lawful discharge. O.R. Cooper &Son, 220 NLRB 287fn. 1 (1975).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed56 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules 2nd Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Facet Enterprises, Inc.,Detroit,Michigan, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain in good faith with the Unionby insisting to impasse in negotiations on the adoption ofitsproposal to exclude the electron beam welder jobclassification from the bargaining unit; refusing to pro-vide the Union with information relevant and necessaryto the Union's collective-bargaining responsibilities suchas finanical data described herein, information concern-ing employees disciplined for picket line misconduct, andinformation concerning the movement of jobs and ma-chinery from the Detroit plant.(b)Refusing to bargain in good faith with the Unionby engaging in conduct designed to split off the Detroitplant employees from the established bargaining unit,which is:All productionand maintenanceemployees em-ployed by Respondentat itsDetroit,Michigan plant(FuelDevicesDivision), itsMadisonHeights,Michigan plant (Filter Products Division)and itsElmira, New York plant (Motor Components Divi-sion); but excluding office clerical employees, pro-fessional employees, guards and supervisors as de-fined in the Act.(c)Refusing to bargain in good faith with the Unionby unilaterally changing employment conditions such asestablished grievance procedures, the number of shopstewards, paid time for representative matters, seniorityrecall rights, and plant access for employee representa-tiveswithout notifying, consulting, or bargaining withthe Union as the exclusive representative of its employ-ees in the appropriate bargaining unit.(d) Refusing to immediately reinstate Madison Heightsunfair labor practice strikers to their former or substan-tially equivalent positions of employment discharging, ifnecessary, any replacements, and in the circumstancespertaining to them separately and noted hereinabove De-troit and Elmira unfair labor practice strikers to theirformer or substantially equivalent positions of employ-ment.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer immediate and full reinstatement to the Madi-son Heights unfair labor practice strikers to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges,dismissingifnecessarypersons hired on or after 3 November 1983, and makethem whole for any loss of earnings they may have suf-fered as a result of Respondent's unlawful refusal to rein-state them, in the manner described in the remedy sec-tion of the decision. FACET ENTERPRISES183(b) Reinstate and similarly make whole the Detroit andElmira unfair labor strikers in the manner describedabove in the remedy section of this decision.(c)On request rescind the above unilateral changesuntil such time as the Respondent negotiates in goodfaith with the Union to agreement or impasse.(d) On request,restore the employment benefits hereinfound to have been unilaterally changed and make wholethe employees in the above unit for all losses they mayhave suffered as a result of Respondent's changes, withinterest thereon,to be computed as described in theremedy section of this decision.(e)On request,recognize and bargain in good faithwith the Union as the exclusive representative of all em-ployees in the aforesaid appropriate unit and,if an under-standing is reached,embody such understanding in awritten,signed agreement.(f)Furnish the Union with information relevant andnecessary to its collective-bargaining responsibilities asdescribed above.(g) Preserve and, on request,make available to theBoard or its agents,for examination and copying, allpayroll records,timecards,personnel records and re-ports,and all other records relevant or necessary to ana-lyze the amounts due under the terms of this Order.(h) Post at its Detroit,Madison Heights,and Elmiraplants copies of the attached notice marked"Appen-dix."sCopies of the notice,on forms provided by theRegional Director for Region 7, after being signed byRespondent'sauthorized representative, shall be postedimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered,defaced,or covered by anyother material.(i) In the event that it cannot reasonably be anticipatedthat posting alone will suffice to effectuate the purposesof this Order due to dispersal of employees involved aris-ing from plant closing,relocations,or other circum-stances arising from the passage of time, then Respond-ent is further ordered to promptly mail copies of thesigned attached notices to the employees involved hereinto their home addresses.(j)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found here.a If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "